 

Exhibit 10.01

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), is dated as of April 23,
2013, by and among Petro River Oil Corp. (formerly Gravis Oil Corporation), a
Delaware corporation(the “Company”), Petro River Oil LLC, a Delaware limited
liability company (“Petro”) and the subscribers set forth on the signature pages
affixed hereto (each a “Subscriber” and collectively, the “Subscribers”).

 

WHEREAS:

 

A.    The Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”); and

 

B.    The parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers shall purchase an aggregate of up
to606,574,193shares (the “Purchased Shares”) of the Company’s common stock,
$.001 par value per share (the “Common Stock”), at a per share price of
$0.03629(the “Per Share Purchase Price”) for an aggregate purchase price of up
to $22,011,965.94 (the “Purchase Price”) with payment to be made by Subscriber’s
surrender and exchange of the following: (i) Notes issued by Petro during 2012
having an aggregate principal amount of $20,000,000, and accrued interest
thereon(“Petro Notes”); (ii) member interests in Petro issued on or about
February 2, 2012 having an aggregate attributed value equal to $1,000 (“Petro
Member Interests”); and (iii) working interests sold by the Company on or about
August 27, 2009 to Mega Partners I LLC (“Working Interests”), several of which
were exchanged for overriding royalty interests owned by Megawest Energy
Missouri Corp., a Delaware corporation, on or about July 30, 2010 pursuant to a
Stipulation and Cross Conveyance of Interest (“Overriding Royalty Interests”),
having an aggregate attributed value of up to $563,530.94 (each of the foregoing
(i), (ii) and (iii) “Purchase Price Equivalents”) as further described on
Schedule 1 hereto. Each Purchase Price Equivalent will be valued and applied
against the Purchase Price dollar for dollar. The Purchased Shares are
collectively referred to herein as the “Securities.” The issuance and sale of
the Purchased Shares is referred to herein as the “Offering”; and

 

C.    The Purchase Price Equivalents and this Agreement together with any other
schedules, exhibits or agreements delivered or required to be delivered and
exchanged pursuant to this Agreement (collectively, the “Transaction Documents”)
shall be held in escrow by Sichenzia Ross Friedman Ference LLP (the “Escrow
Agent”) pursuant to the terms of an Escrow Agreement to be executed by the
parties substantially in the form attached hereto as Exhibit A (the “Escrow
Agreement”); and

 

D.    Prior to the Closing (as such term is defined herein), the Company changed
its name from Gravis Oil Corporation to Petro River Oil Corp. and effectuated a
continuance pursuant to Section 388 of the Delaware Corporations Code from
Alberta, Canada to Delaware (the “Continuance Transaction”).

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:

 

1.    Closing. Subject to the satisfaction or waiver of the terms and conditions
of this Agreement, on the “Closing Date” Subscribers shall purchase and the
Company shall sell to such Subscribers the Purchased Shares. The date the Escrow
Agent releases the Purchase Price Equivalents from one or more Subscribers to
the Company and releases the Escrow Documents (as defined in the Escrow
Agreement) to the parties in accordance with the provisions of the Escrow
Agreement shall be the Closing Date with respect to such released Purchase Price
Equivalents and Escrow Documents, and such releases are referred to herein as
the “Closing.” There shall be only one Closing.

 

1

 

 

2.    Closing Conditions.

 

2.1.    Conditions to Obligations of Subscribers. The obligations of the
Subscribers under this Agreement shall be subject to each of the following
conditions:

 

(a)    Closing Deliveries. At the Closing, the Company shall have delivered or
caused to be delivered to the Subscribers the following:

 

(i)    this Agreement, the Escrow Agreement and all Transaction Documents duly
executed by the Company;

 

(ii)    the Second Omnibus Waiver and Modification Agreement (“Waiver”), being
executed by the Company and the required parties to the Waiver as described in
such Waiver;

 

(iii)    a legal opinion of the Company’s counsel, substantially in the form of
Exhibit B attached hereto;

 

(iv)    letters of resignation from the Company’s officers, with such
resignations as to all of the offices such officer currently holds with the
Company to be effective on the Closing Date;

 

(v)    a certificate of the Chief Executive Officer of the Company, dated as of
the Closing Date, certifying as to (i) the incumbency of officers of the Company
executing this Agreement and the Transaction Documents, (ii) a copy of the
Certificate of Incorporation and By-Laws of the Company, as in effect on and as
of the Closing Date, and (iii) a copy of the resolutions of the Board of
Directors of the Company authorizing and approving the Company’s execution,
delivery and performance of the Transaction Documents, all matters in connection
with the Transaction Documents, and the transactions contemplated thereby;

 

(vi)    a certificate from an authorized officer attesting that all of the
Company’s representation and warranties herein are accurate and true in all
material respects as of the Closing Date (unless as of a specific date therein
in which case they shall be accurate and true as of such date);

 

(vii)    all corporate records, board minutes and resolutions, tax and financial
records, agreements, seals and any other information or documents reasonably
requested by the Subscribers with respect to the Company; and

 

(viii)    such other documents as the Subscribers may reasonably request in
connection with the transactions contemplated hereby.

 

(b)    Representations and Warranties to be True. The representations and
warranties of the Company herein contained shall be true in all material
respects at the Closing with the same effect as though made at such time. The
Company shall have performed in all material respects all obligations and
complied in all material respects with all covenants and conditions required by
this Agreement to be performed or complied with by it at or prior to the
Closing.

 



2

 

 

(c)    Consummation of Continuance. Closing of this Agreement shall occur after
the Continuance Transaction.

 

(d)    No Adverse Effect. The business and operations of the Company will not
have suffered any Material Adverse Effect. For purposes of this Agreement, a
“Material Adverse Effect” means an adverse effect on either referenced party or
the combined entity resulting from the consummation of the transaction
contemplated by this Agreement, or on the financial condition, results of
operations or business, before or after the consummation of the transaction
contemplated in this Agreement, which as a whole is or would be considered
material.

 

2.2    Conditions to Obligations of the Company. The obligations of the Company
under this Agreement shall be subject to each of the following conditions:

 

(a)    Closing Deliveries. At the Closing, the Subscribers shall have delivered
or caused to be delivered to the Company the following:

 

(i)    this Agreement, the Escrow Agreement and all Transaction Documents duly
executed by the Subscribers;

 

(ii)    certificates representing the Purchase Price Equivalents to be delivered
pursuant to this Agreement duly endorsed or accompanied by duly executed stock
powers or instruments of like tenor;

 

(iii)    a certificate from the manager of Petro on behalf of Petro, dated as of
the Closing Date, certifying as to (i) a copy of the Certificate of Formation
and Operating Agreement of Petro, as in effect on and as of the Closing Date,
and (ii) a copy of the resolutions of Petro authorizing and approving Petro’s
execution, delivery and performance of the Transaction Documents, all matters in
connection with the Transaction Documents, and the transactions contemplated
thereby;

 

(iv)    a certificate from the manager of Petro on behalf of Petro, attesting
that all of the representation and warranties relating to Petro herein are
accurate and true in all material respects as of the Closing Date (unless as of
a specific date therein in which case they shall be accurate and true as of such
date);

 

(v)    all corporate records, board minutes and resolutions, tax and financial
records, agreements, seals and any other information or documents reasonably
requested by the Company with respect to Petro; and

 

(vi)    such other documents as the Company may reasonably request in connection
with the transactions contemplated hereby.

 

(b)    Representations and Warranties to be True. The representations and
warranties of the Subscribers herein contained shall be true in all material
respects at the Closing with the same effect as though made at such time. The
Subscribers shall have performed in all material respects all obligations and
complied in all material respects with all covenants and conditions required by
this Agreement to be performed or complied with by them at or prior to the
Closing.

 

(c)    No Adverse Effect. The business and operations of Petro will not have
suffered any Material Adverse Effect.

 

3

 

 

3.    Issuance of Purchased Shares. On the Closing Date and against receipt of
the Purchase Price Equivalents exchangeable from each Subscriber (which each
Subscriber agrees to surrender and exchange, subject to the Company’s
satisfaction of the conditions set forth in Section 2.1, the Company shall
deliver, or cause to be delivered, to each such Subscriber, a stock certificate
of the Company certifying that such Subscriber is the holder of record of the
number of shares of Common Stock equal to the number of “Purchased Shares” set
forth opposite such Subscriber’s name on Schedule 3 hereto.

 

4.    Representations and Warranties.

 

4.1.    Subscriber Representations and Warranties. In lieu of such non-cash
payment and surrender of such Purchase Price Equivalent as each may be, each of
the Subscribers hereby severally and not jointly represents and warrants to the
Company that:

 

(a)    Organization and Standing of the Subscriber. Such Subscriber, if an
entity, is a corporation, partnership or other entity duly incorporated or
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization and has the requisite
corporate power to own its assets and to carry on its business.

 

(b)    Authorization and Power. Such Subscriber has the requisite legal
capacity, power and authority to enter into, and perform under, this Agreement
and to perform under the other Transaction Documents, and to purchase the
Securities being sold to such Subscriber hereunder and thereunder. The
execution, delivery and performance of this Agreement and performance under the
other Transaction Documents by such Subscriber and the consummation by such
Subscriber of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate, partnership or similar action on the part
of such Subscriber and no further consent or authorization is required. This
Agreement has been duly authorized, executed and delivered. This Agreement will
be a valid and binding obligation of such Subscriber, enforceable against such
Subscriber in accordance with the terms thereof.

 

(c)    No Conflicts. The execution, delivery and performance of this Agreement
and performance under the other Transaction Documents and the consummation by
such Subscriber of the transactions contemplated hereby and thereby or relating
hereto or thereto do not and will not (i) result in a violation of such
Subscriber’s charter documents, bylaws or other organizational documents, if
applicable, (ii) conflict with nor constitute a default (or an event which with
notice or lapse of time or both would become a default) under any agreement to
which such Subscriber is a party, nor (iii) result in a violation of any law,
rule, or regulation, or any material judgment, order or decree (“Judgment”) of
any court or governmental agency applicable to such Subscriber or its properties
(except for such conflicts, defaults and violations as would not, individually
or in the aggregate, have a Material Adverse Effect on such Subscriber). Such
Subscriber is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or perform under the other Transaction Documents nor to purchase the
Securities in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, such Subscriber is assuming and
relying upon the accuracy of the relevant representations and agreements of the
Company herein.

 

4

 

 

(d)    Information on Company. Such Subscriber has been furnished with or has
had access to the EDGAR Website of the Commission to the Company’s filings made
with the Commission during the period from the date that is two years preceding
the date hereof through the business day preceding the Closing Date (hereinafter
referred to collectively as the “Reports”). Except for the Subscribers
identified on Schedule 4.1(d) hereto, Subscribers are not deemed to have any
knowledge of any information not included in the Reports unless such information
has been delivered in the manner described in the next sentence. In addition,
such Subscriber may have received in writing from the Company such other
information concerning its operations, financial condition and other matters as
such Subscriber has requested in writing identified there on as OTHER WRITTEN
INFORMATION (such other information is collectively, the “Other Written
Information”), and considered all factors such Subscriber deems material in
deciding on the advisability of investing in the Securities. Such Subscriber was
afforded (i) the opportunity to ask such questions as such Subscriber deemed
necessary of, and to receive answers from, representatives of the Company
concerning the merits and risks of acquiring the Securities; (ii) the right of
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
such Subscriber to evaluate the Securities; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to acquiring the Securities.

 

(e)    Information on Subscriber. Such Subscriber is an “accredited investor,”
as such term is defined in Regulation D promulgated by the Commission under the
1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable such Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment. Such Subscriber has the authority and is
duly and legally qualified to purchase and own the Securities. Such Subscriber
is able to bear the risk of such investment for an indefinite period and to
afford a complete loss thereof. Such Subscriber has provided the information in
the Accredited Investor Questionnaire attached hereto as Exhibit C (the
“Investor Questionnaire”). The information set forth on the signature pages
hereto and the Investor Questionnaire regarding such Subscriber is true and
complete in all respects. Except as disclosed in the Investor Questionnaire,
such Subscriber has had no position, office or other material relationship
within the past three years with the Company or Persons (as defined below) known
to such Subscriber to be affiliates of the Company, and is not a member of the
Financial Industry Regulatory Authority or an “associated person” (as such term
is defined under the FINRA Membership and Registration Rules Section 1011).

 

(f)    Purchase of Securities. On the Closing Date, such Subscriber will
purchase the Securities for such Subscriber’s own account for investment only
and not with a view toward, or for resale in connection with, the public sale or
any distribution thereof.

 

(g)    Compliance with 1933 Act; Reliance on Exemptions. Such Subscriber
understands and agrees that the Securities have not been registered under the
1933 Act or any applicable state securities laws, by reason of their issuance in
a transaction that does not require registration under the 1933 Act, and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. Such Subscriber understands and agrees that the
Securities are being offered and sold to such Subscriber in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and regulations and that the Company is relying in part upon the
truth and accuracy of, and such Subscriber’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Subscriber set forth herein in order to determine the availability of such
exemptions and the eligibility of such Subscriber to acquire the Securities.

 

5

 

 

(h)    Communication of Offer. Such Subscriber is not purchasing the Securities
as a result of any “general solicitation” or “general advertising,” as such
terms are defined in Regulation D, which includes, but is not limited to, any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or on the internet or
broadcast over television, radio or the internet or presented at any seminar or
any other general solicitation or general advertisement (“General
Solicitation”).

 

(i)    Restricted Securities. Such Subscriber understands that the Securities
have not been registered under the 1933 Act or any applicable state securities
laws, that the Securities will be characterized as “restricted securities” under
federal securities laws, and such Subscriber cannot sell, offer to sell, assign,
pledge, hypothecate or otherwise transfer any of the Securities unless pursuant
to an effective registration statement under the 1933 Act, or unless an
exemption from registration is available. Notwithstanding anything to the
contrary contained in this Agreement, such Subscriber may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
its Affiliates (as defined below) provided that each such Affiliate is an
“accredited investor” under Regulation D and such Affiliate agrees to be bound
by the terms and conditions of this Agreement. For the purposes of this
Agreement, an “Affiliate” of any Person means any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person. Affiliate includes any Subsidiary (as hereinafter defined) of
the Company. For the purposes of this Agreement, a “Person” means an individual
or corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind. For purposes of this
definition, “control” means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise. Further, each Subscriber acknowledges and
agrees that:

 

(i)    Each Subscriber is acquiring the Securities for investment, for such
Subscriber’s own account and not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and each Subscriber has no
present intention of selling, granting any participation in, or otherwise
distributing the same. Each Subscriber further represents that he, she or it
does not have any Contract (as hereinafter defined), undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to such
person or to any third person, with respect to any of the Securities; and

 

(ii)    Each Subscriber understands that the Securities are not registered under
the 1933 Act on the ground that the sale and the issuance of securities
hereunder is exempt from registration under the 1933 Act pursuant to Section
4(2) thereof, and that Company’s reliance on such exemption is predicated on the
each Subscriber’s representations set forth herein.

 

(j)    Restrictive Legends. The Subscribers acknowledges that the certificate(s)
representing the Securities shall each conspicuously set forth on the face or
back thereof a legend in substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 



6

 

 

(k)    No Governmental Review. Such Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the Offering.

 

(l)    Beneficial Owner. With respect to the Purchase Price Equivalents, (i) the
Subscriber owns, beneficially and of record, good and marketable title to the
Purchase Price Equivalents set forth opposite such Subscriber’s name in Column
II of Schedule 3 hereto, free and clear of any taxes or encumbrances; (ii) the
Purchase Price Equivalent is not subject to any transfer restriction, other than
the restriction that the Purchase Price Equivalents has not been registered
under the 1933 Act and, therefore, cannot be resold unless registered under the
1933 Act or in a transaction exempt from or not subject to the registration
requirements of the 1933 Act; (iii) the Subscriber has not entered into any
agreement or understanding with any person or entity to dispose of the Purchase
Price Equivalents; and (iv) at the Closing, the Subscriber will convey to the
Company good and marketable title to the Purchase Price Equivalents, free and
clear of any security interests, liens, adverse claims, taxes or encumbrances.

 

(m)    Liens. There are no outstanding liens, claims, offset rights, or other
encumbrances relating to the Purchase Price Equivalents. The exchange by the
Subscriber and the consummation of the transactions herein, does not by itself
or with the passage of time violate or infringe upon the rights of any third
parties or result or could reasonably result in any claims against the
Subscriber or the Company.

 

(n)    Sale or Transfer. Subscriber has not sold, assigned, conveyed,
transferred, mortgaged, hypothecated, pledged or encumbered or otherwise
permitted any lien to be incurred with respect to the Purchase Price Equivalents
or any portion thereof.

 

(o)    Proceedings. No proceedings relating to the Purchase Price Equivalents
are pending or, to the knowledge of the Subscriber, threatened before any court,
arbitrator or administrative or governmental body that would adversely affect
the Subscriber’s right and ability to surrender and exchange the Purchase Price
Equivalents.

 

(p)    Conveyance. Subscriber has full legal and equitable title to the Purchase
Price Equivalents, free and clear of all liens, pledges or encumbrances of any
kind, nature or description, with full and unrestricted legal power, authority
and right to enter into this Agreement and to transfer and deliver the Purchase
Price Equivalents to the Company pursuant hereto, and upon delivery of the
Purchase Price Equivalents to Company, Company will be the owner of the Purchase
Price Equivalents, free and clear of all liens, claims, pledges or encumbrances
of any kind, nature or description.

 

7

 

 

(q)    Action. Subscriber has taken no action that would impair its ability to
transfer the Purchase Price Equivalents.

 

(r)    Interest. No person other than the Subscriber has any right or interest
in the Purchase price Equivalents.

 

(s)    Tax Consequences. The Subscriber acknowledges that the purchase of the
Securities may involve tax consequences to the Subscriber and that the contents
of the Transaction Documents do not contain tax advice. Subscriber acknowledges
that it has not relied and will not rely upon the Company with respect to any
tax consequences related to the exchange of the Purchase Price Equivalents. The
Subscriber assumes full responsibility for all such consequences and for the
preparation and filing of all Tax Returns (as defined in Section 4.2(e) below)
and elections which may or must be filed in connection with such Purchase Price
Equivalents.

 

(t)    Survival. The foregoing representations and warranties shall survive the
Closing Date.

 

(u)    Correctness of Representations. The Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Subscriber otherwise notifies
the Company in writing prior to the Closing Date, shall be true and correct in
all material respects as of the Closing Date; provided, that, if such
representation or warranty is made as of a different date, in which case such
representation or warranty shall be true as of such date.

 

(v)    Access to Information. Subscribers acknowledge that Subscribers have been
the opportunity to review to all of the information to be provided by Petro,
which, due to the confidential nature of such information, was available for
examination at the Company’s offices upon request and execution by such
Subscriber of a non-disclosure confidentiality agreement.

 

4.2.    Petro Representations and Warranties. Petro represents and warrants to
the Company that:

 

(a)    Organization, Standing and Power. Petro is duly formed, validly existing
and in good standing under the laws of the State of Delaware and has the
corporate power and authority and possesses all governmental franchises,
licenses, permits, authorizations and approvals necessary to enable it to own,
lease or otherwise hold its properties and assets and to conduct its businesses
as presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect. Petro is duly qualified to do business in each jurisdiction
where the nature of its business or its ownership or leasing of its properties
make such qualification necessary, except where the failure to so qualify would
not reasonably be expected to have a Material Adverse Effect. Petro has
delivered to the Company true and complete copies of the Petro certificate of
formation, operating agreement and other governing documents, each as amended to
the date of this Agreement (as so amended, the “Petro Charter Documents”). As of
the Closing Date, Petro has no Subsidiaries or other ownership interests in any
Person except for Petro River Operating LLC, a wholly-owned subsidiary. Petro
further represents that Petro has not been known by any other names for the five
(5) years preceding the Closing Date.

 

8

 

 

(b)    Capital Structure. Petro is authorized to allocate Petro Member
Interests, all of which that are outstanding are described on Schedule 4.2(b).
No physical certificates have been provided with respect to the Petro Member
Interests. No other member interests, shares or other voting or equity
securities of Petro are issued, reserved for issuance or outstanding. All
outstanding equity of Petro are duly authorized, validly issued, fully paid and
non-assessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of the applicable corporate laws of its state
of incorporation, the Petro Charter Documents or any material contract, lease,
license, indenture, note, bond, agreement, permit, concession, franchise or
other instrument (a “Contract”) to which Petro is a party or otherwise bound. As
of the date of this Agreement, there are no options, warrants, rights,
convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which Petro is a party or by which
Petro is bound (i) obligating Petro to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares or other equity interests in, or
any security convertible or exercisable for or exchangeable into any member
interests, shares or capital stock or other equity interest in Petro, (ii)
obligating Petro to issue, grant, extend or enter into any such option, warrant,
call, right, security, commitment, Contract, arrangement or undertaking or (iii)
that give any person the right to receive any economic benefit or right similar
to or derived from the economic benefits and rights occurring to holders of
Petro Member Interests of Petro.

 

(c)    Authority; Execution and Delivery; Enforceability. Petro has all
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the Transactions. The execution, delivery and performance of
this Agreement by Petro and performance under the other Transaction Documents
and the consummation by Petro of the transactions contemplated hereby and
thereby have been duly authorized and approved by the managers of Petro and no
further consent or authorization is required. When executed and delivered, this
Agreement will be enforceable against Petro in accordance with its terms,
subject to bankruptcy, insolvency and similar laws of general applicability as
to which Petro is subject. This Agreement has been duly authorized, executed and
delivered. This Agreement will be a valid and binding obligation of Petro,
enforceable against Petro in accordance with the terms thereof.

 

(d)    No Conflicts; Consents. The execution and delivery by Petro of this
Agreement does not, and the consummation of the transactions contemplated hereby
and compliance with the terms hereof and thereof will not, conflict with, or
result in any violation of or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or result
in the creation of any Lien upon any of the properties or assets of Petro under
any provision of (i) the Petro Charter Documents, (ii) any Contracts to which
Petro is a party or by which any of its properties or assets is bound or (iii)
subject to the filings and other matters referred to in this Section 4.2(d), any
material Judgment or material law applicable to Petro or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Petro Material Adverse Effect. No material consent, approval,
license, permit, order or authorization (“Consent”) of, or registration,
declaration or filing with, or permit from, any Governmental Entity is required
to be obtained or made by or with respect to Petro in connection with the
execution, delivery and performance of this Agreement or the consummation of the
transactions herein.

 

(e)    Taxes. Petro has timely filed, or has caused to be timely filed on its
behalf, all Tax Returns required to be filed by it, and all such Tax Returns (as
defined below) are true, complete and accurate, except to the extent any failure
to file or any inaccuracies in any filed Tax Returns, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect. All Taxes (as defined below) shown to be due on such Tax
Returns, or otherwise owed, have been timely paid, except to the extent that any
failure to pay, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect. There are no unpaid
Taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of Petro know of no basis for any such claim. For
purposes of this Agreement:

 

9

 

 

“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.

 

“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.

 

(f)    Benefit Plans. Petro does not have or maintain any collective bargaining
agreement or any bonus, pension, profit sharing, deferred compensation,
incentive compensation, share ownership, share purchase, share option, phantom
stock, retirement, vacation, severance, disability, death benefit,
hospitalization, medical or other plan, arrangement or understanding (whether or
not legally binding) providing benefits to any current or former employee,
shareholder, officer or director of Petro. As of the date of this Agreement,
there are no severance or termination agreements or arrangements between Petro
and any current or former employee, manager, member, officer or director of
Petro, nor does Petro have any general severance plan or policy.

 

(g)    Litigation. There is no action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting Petro, or
any of its properties before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility (“Action”) which (a)
adversely affects or challenges the legality, validity or enforceability of any
of this Agreement or (b) could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. Neither Petro nor any director or officer thereof (in
his capacity as such), is or has been the subject of any Action involving a
claim or violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.

 

(h)    Books and Records and Financial Statements. The consolidated audited
balance sheets for Petro as of December 31, 2012 and the period from February
13, 2012 (date of inception) to December 31, 2012 (the “Petro Accounting Date”),
together with related statements of income, cash flows, and changes in
shareholder’s equity for such fiscal years and interim period then ended
(collectively, the “Petro Financial Statements”) to be supplied on or after the
Closing Date:

 

(i)    are and/or will be in accordance with the books and records of Petro;

 

(ii)    present fairly the financial condition of Petro as of the respective
dates indicated and the results of operations for such periods; and

 

(iii)    have been prepared in accordance with United States generally accepted
accounting principles (“GAAP”) by a PCAOB registered independent accounting
firm.

 

The Petro Financial Statement do not and will not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, taken as a whole, not
misleading in light of the circumstances and when made. Petro has not received
any advice or notification from its independent certified public accountants
that Petro has used any improper accounting practice that would have the effect
of not reflecting or incorrectly reflecting in the Petro Financial Statements or
the books and records of Petro, any properties, assets, liabilities, revenues,
or expenses. The books, records, and accounts of Petro accurately and fairly
reflect, in reasonable detail, the assets, and liabilities of Petro. Petro has
not engaged in any transaction, maintained any bank account, or used any funds
of Petro, except for transactions, bank accounts, and funds which have been and
are reflected in the normally maintained books and records of Petro.

 

10

 

 

(i)    Material Changes. Since the Petro Accounting Date, except as disclosed in
Schedule 4.2(i): (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
(ii) Petro has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice, and (B) liabilities not required to be
reflected in Petro’s financial statements pursuant to GAAP, (iii) Petro has not
altered its method of accounting, (iv) Petro has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) Petro has not issued any equity securities to any
officer, director or Affiliate.

 

(j)    No Undisclosed Liabilities. Petro has no liabilities or obligations which
are material, individually or in the aggregate, except (i) to the extent
disclosed on Schedule 4.2(j) or (ii) incurred in the ordinary course of the
Petro business since December 31, 2011 and which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

(k)    Compliance with Law. The business of Petro has been and is presently
being conducted in accordance with all applicable federal, state, local and
foreign governmental laws, rules, regulations and ordinances, except for such
noncompliance that, individually or in the aggregate, would not cause a Material
Adverse Effect. Petro has all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

(l)    Insurance. Petro is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which Petro is engaged. To the knowledge of
Petro, such insurance contracts and policies are valid and in full force and
effect. Petro has no reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

 

(m)    Environmental Compliance. Petro has obtained all approvals,
authorization, certificates, consents, licenses, orders and permits or other
similar authorizations of all governmental authorities, or from any other
person, that are required under any Environmental Laws and used in its business,
unless the failure to possess such approvals, authorizations, certificates,
consents, licenses, orders or permits, individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect. “Environmental
Laws” shall mean all applicable laws relating to the protection of the
environment, including, without limitation, all requirements pertaining to
reporting, licensing, permitting, controlling, investigating or remediating
emissions, discharges, releases or threatened releases of hazardous substances,
chemical substances, pollutants, contaminants or toxic substances, materials or
wastes, whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
material or wastes, whether solid, liquid or gaseous in nature. Except for such
instances as would not individually or in the aggregate have a Material Adverse
Effect, Petro is also in compliance with all other limitations, restrictions,
conditions, standards, requirements, schedules and timetables required or
imposed under all Environmental Laws and there are no past or present events,
conditions, circumstances, incidents, actions or omissions relating to or in any
way affecting Petro that violate or may violate any Environmental Law after the
Closing Date or that may give rise to any environmental liability, or otherwise
form the basis of any claim, action, demand, suit, proceeding, hearing, study or
investigation (i) under any Environmental Law, or (ii) based on or related to
the manufacture, processing, distribution, use, treatment, storage (including
without limitation underground storage tanks), disposal, transport or handling,
or the emission, discharge, release or threatened release of any hazardous
substance.

 

11

 

 

(n)    Defaults. Petro is not in violation of its Charter Documents. To the
knowledge of Petro, Petro is not (i) in default under or in violation of any
other material agreement or instrument to which it is a party or by which it or
any of its properties are bound or affected, which default or violation would
have a Material Adverse Effect, (ii) in default with respect to any order of any
court, arbitrator or governmental body or subject to or party to any order of
any court or governmental authority arising out of any action, suit or
proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (iii) in violation
of any statute, rule or regulation of any governmental authority which violation
would have a Material Adverse Effect.

 

(o)    Brokers; Schedule of Fees and Expenses. No broker, investment banker,
financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
Petro.

 

(p)    Contracts. Except as disclosed on Schedule 4.2(p), there are no Contracts
that are material to the business, properties, assets, condition (financial or
otherwise), results of operations or prospects of Petro. Petro is not in
violation of or in default under (nor does there exist any condition which upon
the passage of time or the giving of notice would cause such a violation of or
default under) any Contract to which it is a party or by which it or any of its
properties or assets are bound, except for violations or defaults that would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. Each of the Contracts disclosed on Schedule 4.2(p) are
assets of Petro and are now, and will be at Closing, in full force and effect in
accordance with their respective terms.

 

(q)    Assets and Properties. Petro has good and marketable title in fee simple
to all real property owned by it and good and marketable title in all personal
property owned by it that is material to the business of Petro, in each case
free and clear of all Liens, except for Liens that do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by Petro and Liens for the payment of
Taxes, the payment of which is neither delinquent nor subject to penalties. Any
real property and facilities held under lease by Petro are held by them under
valid, subsisting and enforceable leases with which Petro is in compliance.

 

(r)    Title to Interests. Schedule 4.2(r) sets forth Petro’s interests in
producing oil wells and producing gas wells (individually, a “Well” and
collectively, the “Wells”), including Petro’s net revenue interest and leasehold
cost bearing interest (i.e., working interest) in each Well. Petro’s interests
in the oil, gas, and mineral leases associated with each such Well and the type
of interest owned by Petro (individually and collectively, the “Leases”) and the
lands subject to the Leases held by Petro are such that, after giving effect to
Petro’s right, title and interest in all Contracts, agreements, leases,
licenses, permits, authorization, easements and orders, existing spacing orders,
operating agreements, unit agreements, communitization agreements and orders,
unitization orders and pooling designations and orders, and after taking into
account all royalty interests, overriding royalty interests, net profits
interests, production payments and other burdens on production attributable to
third parties, (i) Petro is entitled, during the respective terms of the Leases
covering such Well, to a share (expressed as a decimal) of all oil, gas and
other minerals produced from such Well which is not less than the “net revenue
interest” set forth in connection with the description of such Well, free and
clear of all liens, claims, mortgages, deeds of trust, assignments of
production, and security interests, (ii) Petro owns an undivided interest
(expressed as a decimal) equal to the “working interest” set forth in connection
with the description of such Well in and to all property and rights incident
thereto, including all rights in, to and under all agreements, leases, permits,
easements, licenses and orders in any way relating thereto, and in and to all
wells, personal property, fixtures and improvements thereon, appurtenant thereto
or used or obtained in connection therewith or with the production or treatment
or sale or disposal of hydrocarbons or water produced there from or
attributable, for a share of the costs relating to the exploration, development,
and operation of such Well which is no greater than the “working interest” set
forth in connection with the description of such Well, but only to the extent
all of the foregoing are owned by Petro as of the Closing Date. Schedule 4.2(r)
additionally sets forth, by county, Petro’s leasehold interests.

 

12

 

 

(s)    Royalty Interests. Schedule 4.2(s) contains a true, correct and complete
description of any royalty, overriding royalty, net profit or similar interests
in oil and gas properties of Petro, held by any current or former managers,
directors, officers, employees, or consultants of Petro, or their assigns, any
independent contractors engaged by Petro, or any other Persons, but only to the
extent all of the foregoing are owned by such parties as of the Closing Date.

 

(t)    Transactions With Affiliates and Employees. Except as set forth on
Schedule 4.2(t), none of the managers, members, officers or directors of Petro
and, to the knowledge of Petro, none of the employees of Petro is presently a
party to any transaction with Petro, including any Contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any shareholder, officer, director or such employee or, to the
knowledge of Petro, any entity in which any shareholder, manager, member,
officer, director, or any such employee has a substantial interest or is an
officer, director, manager, trustee or partner.

 

(u)    Application of Takeover Protections. Petro has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under Petro’s Charter
Documents or the laws of its state of formation that is or could become
applicable to the Petro Members as a result of the Petro Members and Petro
fulfilling their obligations or exercising their rights under this Agreement,
including, without limitation, the issuance of the Petro Membership Interests
and the Petro Membership’s ownership and voting of the Petro Membership
Interests.

 

(v)    Investment Company. Petro is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

(w)    Foreign Corrupt Practices. Neither Petro, nor, to Petro’s knowledge, any
director, officer, agent, employee or other person acting on behalf of Petro has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by Petro (or made by any Person acting on its behalf of which
Petro is aware) which is in violation of law, or (iv) violated in any material
respect any provision of the Foreign Corrupt Practices Act of 1977, as amended.

 

13

 

 

(x)    Intellectual Property. Petro has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights as necessary or required for use in
connection with its business (collectively, the “Intellectual Property” and the
rights to use the Intellectual Property, the “Intellectual Property Rights”).
Petro has not received a notice (written or otherwise) that any of the
Intellectual Property Rights has expired, terminated or been abandoned, or is
expected to expire or terminate or be abandoned, within two (2) years from the
date of this Agreement. Petro has not received a written notice of a claim or
otherwise has any knowledge that the Intellectual Property Rights violate or
infringe upon the rights of any Person. To the knowledge of Petro or the Petro
Representative, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. Petro has taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their material Intellectual
Property.

 

(y)    Petro Predecessor. Petro makes each of the representations contained in
Sections 4.2(a), (b), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o),
(p), (q), (r), (s), (t), (u), (v),(w)and(x)of this Agreement, as same relate or
could be applicable to each Subsidiary. All representations made by or relating
to Petro of a historical or prospective nature and all covenants and
undertakings described in Section 7 shall relate, apply and refer to Petro and
its predecessors and successors.

 

(z)    Correctness of Representations. Petro represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless Petro otherwise notifies the Company in writing
prior to the Closing Date, shall be true and correct in all material respects as
of the Closing Date; provided, that, if such representation or warranty is made
as of a different date, in which case such representation or warranty shall be
true as of such date.

 

5.    Company Representations and Warranties. The Company represents and
warrants to each Subscriber that:

 

(a)    Due Incorporation. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as presently conducted. Except as set forth on Schedule
5(a), the Company is duly qualified as a foreign corporation to do business and
is in good standing in each jurisdiction where the nature of the business
conducted or property owned by it makes such qualification necessary, other than
those jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect. As of the Closing Date, all of the Company’s Subsidiaries and
the Company’s other ownership interests therein are set forth on Schedule 5(a).
The Company represents that it owns all of the equity of the Subsidiaries and
rights to receive equity of the Subsidiaries set forth on Schedule 5(a), free
and clear of all liens, encumbrances and claims, except as set forth on Schedule
5(a). No person or entity other than the Company has the right to receive any
equity interest in the Subsidiaries. Except as set forth on Schedule 5(a), the
Company further represents that neither the Company nor the Subsidiaries have
been known by any other names for the five (5) years preceding the date of this
Agreement.

 

(b)    Outstanding Stock. All issued and outstanding shares of capital stock and
equity interests in the Company have been duly authorized and validly issued and
are fully paid and non-assessable.

 

(c)    Authority; Enforceability. The Transaction Documents have been duly
authorized, executed and delivered by the Company and are valid and binding
agreements of the Company enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity. The Company has full corporate
power and authority necessary to enter into and deliver the Transaction
Documents and to perform its obligations thereunder.

 

14

 

 

(d)    Capitalization and Additional Issuances. The authorized and outstanding
capital stock of the Company on a fully diluted basis and all outstanding rights
to acquire or receive, directly or indirectly, any equity of the Company or any
Subsidiary as of January 31, 2013 (not including the Securities) are set forth
on Schedule 5(d). Except as set forth on Schedule 5(d), there are no options,
warrants, or rights to subscribe to, securities, rights, understandings or
obligations convertible into or exchangeable for or granting any right to
subscribe for any shares of capital stock or other equity interest of the
Company. The only officer, director, employee and consultant stock option or
stock incentive plan or similar plan currently in effect or contemplated by the
Company (as the same may be amended only to extend the expiration of the term of
the plan) is described on Schedule 5(d). Except as set forth on Schedule 5(d),
there are no preemptive rights, rights of first refusal, rights of participation
or any similar right to participate in the transactions contemplated by the
Transaction Documents.

 

(e)    Consents. Except for applicable requirements of federal securities laws
and state securities or blue-sky laws or for any consents already obtained, no
consent, approval, authorization or order of any court, governmental agency or
body or arbitrator having jurisdiction over the Company, any Subsidiary, or any
of its Affiliates, any Principal Market (as hereinafter defined), or the
Company’s stockholders is required for the execution by the Company of the
Transaction Documents and compliance and performance by the Company of its
obligations under the Transaction Documents, including, without limitation, the
issuance and sale of the Securities. The Transaction Documents and the Company’s
performance of its obligations there under have been approved by the Company’s
board of directors in accordance with the Company’s certificate of incorporation
and applicable law. Any such qualifications and filings will, in the case of
qualifications, be effective upon Closing and will, in the case of filings, be
made within the time prescribed by law.

 

(f)    No Violation or Conflict. Assuming the representations and warranties of
the Subscriber in Section 4.1 hereof are true and correct, neither the issuance
nor the sale of the Securities nor the performance of the Company’s obligations
under the Transaction Documents by the Company, will:

 

(i)    violate, conflict with, result in a breach of, or constitute a default
(or an event which with the giving of notice or the lapse of time or both would
be reasonably likely to constitute a default) under (A) the articles or
certificate of incorporation, charter or bylaws of the Company, (B) to the
Company’s knowledge, any decree, Judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party, except in each case the
violation, conflict, breach, or default of which would not have a Material
Adverse Effect;

 

(ii)    result in the creation or imposition of any lien, charge or encumbrance
upon the Securities or any of the assets of the Company or any of its Affiliates
except in favor of each Subscriber as described herein;

 

(iii)    except as set forth on Schedule 5(f), result in the activation of any
rights of first refusal, participation rights, pre-emptive rights, anti-dilution
rights or a reset or repricing of any debt, equity or security instrument of any
creditor or equity holder of the Company, or the holder of the right to receive
any debt, equity or security instrument of the Company nor result in the
acceleration of the due date of any obligation of the Company; or

 

15

 

 

(iv)    result in the triggering of any piggy-back or other registration rights
of any person or entity holding securities of the Company or having the right to
receive securities of the Company.

 

(g)    The Securities. The Securities upon issuance in accordance with the terms
of the Transaction Documents:

 

(i)    will be, free and clear of any security interests, liens, claims or other
encumbrances, subject to restrictions upon transfer under the 1933 Act and any
applicable state securities laws and as provided in the Transaction Documents;

 

(ii)    will be duly and validly issued, fully paid and non-assessable;

 

(iii)    will not have been issued or sold in violation of any preemptive or
other similar rights of the holders of any securities of the Company or rights
to acquire securities of the Company; and

 

(iv)    assuming the representations and warranties of the Subscribers as set
forth in Section 4.1 hereof are true and correct, will not result in a violation
of Section 5 under the 1933 Act.

 

(h)    Litigation. There is no pending or, to the knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
performance by the Company of its obligations under the Transaction Documents.
Except as set forth on Schedule 5(h) or as disclosed in the Reports, there is no
pending or, to the knowledge of the Company, threatened action, suit, proceeding
or investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company, or any of its Affiliates which litigation
if adversely determined would have a Material Adverse Effect.

 

(i)    No Undisclosed Events or Circumstances. Since April 30, 2011, except as
disclosed in the Reports, no event or circumstance has occurred or exists with
respect to the Company or its businesses, properties, operations or financial
condition, that, under applicable law, rule or regulation, requires public
disclosure or announcement prior to the date hereof by the Company but which has
not been so publicly announced or disclosed in the Reports.

 

(j)    Solvency. Based on the financial condition of the Company, immediately
following the Closing, (i) the Company’s fair saleable value of its assets
exceeds the amount that will be required to be paid on or in respect of the
Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature, (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted, including its capital needs
taking into account the particular capital requirements of the business as now
conducted by the Company, and projected capital requirements and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. The Company does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt). Notwithstanding anything else to the foregoing, this
representation and warranty is based upon, and subject to, the truth and
accuracy of the representations and warranties of Petro relating to the Petro
Financial Statements, which the Company expresses no opinion on and accepts as
factual without any independent verification, and assumes that the Petro Notes
have been canceled and that the following obligations of the Company have been
fully converted into shares of the Company’s common stock and are no long
outstanding: (i) series B convertible preferred stock acquired pursuant to
additional investment rights issued by the Company on August 28, 2009; (ii)
subordinated secured debentures, issued by the Company on July 30, 2010; (iii)
secured promissory notes, issued by the Company on July 30, 2010; and (iv)
secured promissory notes, issued by the Company on December 28, 2010, January
31, 2011 and March 7, 2011.

 

16

 

 

(k)    No Market Manipulation. The Company and its Affiliates have not taken
directly or indirectly, any action designed to, or that would reasonably be
expected to, cause or result in stabilization or manipulation of the price of
the Common Stock to facilitate the sale or resale of the Securities or affect
the price at which the Securities may be issued or resold.

 

(l)    Information Concerning Company. As of the date of this Agreement and the
Closing Date, the Reports and Other Written Information contain all material
information relating to the Company and its operations and financial condition
as of their respective dates required to be disclosed therein. Since April 30,
2011, and except as disclosed in the Reports or modified in the Reports and
Other Written Information or in the Schedules hereto, there has been no Material
Adverse Effect relating to the Company’s business, financial condition or
affairs. The Reports and Other Written Information including the financial
statements included therein do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, taken as a whole, not misleading in light of the
circumstances and when made. The financial statements of the Company included in
the Reports comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the financial position of the Company and Subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

(m)    Defaults. The Company is not in violation of its articles of
incorporation or bylaws. The Company is (i) not in default under or in violation
of any other material agreement or instrument to which it is a party or by which
it or any of its properties are bound or affected, which default or violation
would have a Material Adverse Effect, (ii) not in default with respect to any
order of any court, arbitrator or governmental body or subject to or party to
any order of any court or governmental authority arising out of any action, suit
or proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (iii) not in
violation of any statute, rule or regulation of any governmental authority which
violation would have a Material Adverse Effect.

 

(n)    No Integrated Offering. Assuming the accuracy of the Subscribers’
representations and warranties set forth in Section 4.1 hereof, neither the
Company, nor any of its Affiliates, nor any person acting on its or their
behalf, has directly or indirectly made any offers or sales of any security of
the Company nor solicited any offers to buy any security of the Company under
circumstances that would cause the offer of the Securities pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the 1933 Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of the Principal Market. No
prior offering will impair the exemptions relied upon in this Offering or the
Company’s ability to timely comply with its obligations hereunder. Neither the
Company nor any of its Affiliates will take any action or suffer any inaction or
conduct any offering other than the transactions contemplated hereby that may be
integrated with the offer or issuance of the Securities or that would impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.

 

17

 

 

(o)    No General Solicitation. Neither the Company, nor any of its Affiliates,
nor to its knowledge, any Person acting on its or their behalf, has engaged in
any form of General Solicitation in connection with the offer or sale of the
Securities.

 

(p)    No Undisclosed Liabilities. The Company has no liabilities or obligations
which are material, individually or in the aggregate, except (i) to the extent
disclosed in the Reports or the Other Written Information or (ii) incurred in
the ordinary course of the Company businesses since April 30, 2011 and which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

(q)    No Disagreements with Accountants and Lawyers. Except as set forth on
Schedule 5(q), there are no material disagreements of any kind presently
existing, or reasonably anticipated by the Company to arise between the Company
and the accountants and lawyers previously and presently employed by the
Company, including but not limited to disputes or conflicts over payment owed to
such accountants and lawyers, nor have there been any such disagreements during
the two years prior to the Closing Date.

 

(r)    Investment Company. Neither the Company nor any Affiliate of the Company
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

(s)    Foreign Corrupt Practices. Neither the Company, nor to the knowledge of
the Company, any agent or other Person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

(t)    Reporting Company/Shell Company. The Company is a publicly-held company
that files periodic and other reports pursuant to Section 13 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”). Pursuant to the provisions of
the 1934 Act, the Company has timely filed all reports and other materials
required to be filed there under with the Commission during the preceding twelve
months. As of the Closing Date, the Company is not a “shell company” as that
term is employed in Rule 144 promulgated by the Commission pursuant to the 1933
Act, as such Rule may be amended or interpreted from time to time (“Rule 144”).

 

(u)    Listing. The Common Stock is quoted on the Pink Sheets under the symbol
GRAVF. The Company has not received any written notice that the Common Stock is
not eligible nor will become ineligible for quotation on the Pink Sheets nor
that the Common Stock does not meet all requirements for the continuation of
such quotation and the Company satisfies all the requirements on issuers for the
continued quotation of its Common Stock on the Pink Sheets.

 

18

 

 

(v)    DTC Status. The Company’s transfer agent (the “Transfer Agent”) is a
participant in and the Common Stock is eligible for transfer pursuant to the
Depository Trust Company Automated Securities Transfer Program. The name,
address, telephone number, fax number, contact person and email address of the
Transfer Agent is set forth on Schedule 5(v) hereto.

 

(w)    Intellectual Property. The Company has, or has rights to use, all
Intellectual Property Rights. The Company has not received a notice (written or
otherwise) that any of the Intellectual Property Rights has expired, terminated
or been abandoned, or is expected to expire or terminate or be abandoned, within
two (2) years from the date of this Agreement. The Company has not received a
written notice of a claim or otherwise has any knowledge that the Intellectual
Property Rights violate or infringe upon the rights of any Person. To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights. The Company has taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their material
Intellectual Property.

 

(x)    Anti-Takeover Provisions. The Company and its Board of Directors will
have taken as of the Closing Date all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s articles of incorporation (or
similar charter documents) or the laws of its jurisdiction of incorporation that
are or could become applicable to the Subscribers as a result of the Subscribers
and the Company fulfilling their obligations or exercising their rights under
the Transaction Documents, including, without limitation, as a result of the
Company’s issuance of the Securities and the Subscribers’ ownership of the
Securities.

 

(y)    Title to Assets. Except as set forth on Schedule 5(y), the Company has
good and marketable title to all of its real and personal property reflected in
the Reports, free and clear of any mortgages, pledges, charges, liens, security
interests or other encumbrances, except for those that, individually or in the
aggregate, do not cause and are not reasonably likely to cause a Material
Adverse Effect. All leases of the Company are valid and subsisting and in full
force and effect.

 

(z)    Compliance with Law. The business of the Company has been and is
presently being conducted in accordance with all applicable federal, state,
local and foreign governmental laws, rules, regulations and ordinances, except
for such noncompliance that, individually or in the aggregate, would not cause a
Material Adverse Effect. The Company has all franchises, permits, licenses,
consents and other governmental or regulatory authorizations and approvals
necessary for the conduct of its business as now being conducted by it unless
the failure to possess such franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

(aa)    Taxes. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company has accurately prepared and filed all federal, state,
foreign and other Tax Returns required by law to be filed by it, has paid or
made provisions for the payment of all Taxes shown to be due and all additional
assessments, and adequate provisions have been and are reflected in the
financial statements of the Company for all current Taxes and other charges to
which the Company is subject and that are not currently due and payable. None of
the federal income Tax Returns of the Company have been audited by the Internal
Revenue Service. The Company has no knowledge of any additional assessments,
adjustments or contingent tax liability (whether federal or state) of any nature
whatsoever, whether pending or threatened against the Company for any completed
tax period, nor of any basis for any such assessment, adjustment or contingency.

 

19

 

 

(bb)    Books and Record Internal Accounting Controls. The books and records of
the Company accurately reflect in all material respects the information relating
to the business of the Company, the location and collection of their assets, and
the nature of all transactions giving rise to the obligations or accounts
receivable of the Company. The Company maintains a system of internal accounting
controls sufficient, in the judgment of the Company, to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in 1934 Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the Company is made known to the certifying officers by others
within those entities.

 

(cc)    Material Agreements. The Company is not a party to any written or oral
Contract, instrument, agreement, commitment, obligation, plan or arrangement, a
copy of which would be required to be filed with the Commission as an exhibit to
a registration statement on Form S-1 or applicable form if the Company was
registering securities under the 1933 Act that has not been filed with the
Commission. The Company has in all material respects performed all the
obligations required to be performed by them to date under the foregoing
agreements, has received no notice of default and is not in default under any
material agreement now in effect, the result of which could cause a Material
Adverse Effect. No written or oral Contract, instrument, agreement, commitment,
obligation, plan or arrangement of the Company limits or shall limit the payment
of dividends on the Common Stock.

 

(dd)    Transactions with Affiliates. Except as set forth in the Reports, there
are no loans, leases, agreements, Contracts, royalty agreements, management
contracts or arrangements or other continuing transactions between (i) the
Company on the one hand, and (ii) on the other hand, any officer or director of
the Company or any Affiliate.

 

(ee)    Sarbanes-Oxley Act. The Company is in material compliance with the
applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), and the rules and regulations promulgated there under that are effective,
and intends to comply with other applicable provisions of the Sarbanes-Oxley Act
and the rules and regulations promulgated there under upon the effectiveness of
such provisions.

 

(ff)    Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which the Company is engaged. To the
Company’s knowledge, such insurance contracts and policies are valid and in full
force and effect. The Company has no reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant increase in cost.

 

(gg)    Off-Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is not disclosed in its financial statements that
should be disclosed in accordance with GAAP and that would be reasonably likely
to have a Material Adverse Effect.

 

20

 

 

(hh)    Environmental Compliance. The Company has obtained all approvals,
authorization, certificates, consents, licenses, orders and permits or other
similar authorizations of all governmental authorities, or from any other
person, that are required under any Environmental Laws and used in its business
or in the business of any of its Subsidiaries, unless the failure to possess
such approvals, authorizations, certificates, consents, licenses, orders or
permits, individually or in the aggregate could not reasonably be expected to
have a Material Adverse Effect. Except for such instances as would not
individually or in the aggregate have a Material Adverse Effect, the Company is
also in compliance with all other limitations, restrictions, conditions,
standards, requirements, schedules and timetables required or imposed under all
Environmental Laws and there are no past or present events, conditions,
circumstances, incidents, actions or omissions relating to or in any way
affecting the Company that violate or may violate any Environmental Law after
the Closing Date or that may give rise to any environmental liability, or
otherwise form the basis of any claim, action, demand, suit, proceeding,
hearing, study or investigation (i) under any Environmental Law, or (ii) based
on or related to the manufacture, processing, distribution, use, treatment,
storage (including without limitation underground storage tanks), disposal,
transport or handling, or the emission, discharge, release or threatened release
of any hazardous substance.

 

(ii)    Company Predecessor and Subsidiaries. The Company makes each of the
representations contained in Sections 5(a), (b), (d), (f), (h), (i), (j), (k),
(n), (o), (q), (u), (v), (w), (x), (y), (z), (aa), (bb), (cc), (dd), (ee) and
(ff) of this Agreement, as same relate or could be applicable to each
Subsidiary. All representations made by or relating to the Company of a
historical or prospective nature and all covenants and undertakings described in
Section 7 shall relate, apply and refer to the Company and Subsidiaries and
their predecessors and successors.

 

(jj)    Correctness of Representations. The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers in writing prior to the Closing Date, shall be true and correct in
all material respects as of the Closing Date; provided, that, if such
representation or warranty is made as of a different date, in which case such
representation or warranty shall be true as of such date.

 

6.    (ll)    Survival. The foregoing representations and warranties shall
survive the Closing Date. Regulation D Offering/Legal Opinion. The offer and
issuance of the Securities to the Subscribers is being made pursuant to the
exemption from the registration provisions of the 1933 Act afforded by Section
4(2) or Section 4(6) of the 1933 Act and/or Rule 506 of Regulation D promulgated
thereunder. On the Closing Date, the Company will provide an opinion reasonably
acceptable to the Subscribers from the Company’s legal counsel opining on the
availability of an exemption from registration under the 1933 Act as it relates
to the offer and issuance of the Securities and the other matters set forth on
Exhibit B hereto.

 

7.    Covenants of the Parties. The parties covenant and agree with each other
as follows:

 

(a)    Transfer Restrictions.

 

(i)    The Company acknowledges and agrees that a Subscriber may from time to
time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the 1933 Act and who agrees to be bound by the provisions of this
Agreement and, if required under the terms of such arrangement, such Subscriber
may transfer pledged or secured Securities to the pledgees or secured parties.
Such a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the appropriate Subscriber’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities. The Company shall cause its Transfer Agent promptly after the
Removal Date to effect the removal of the legend hereunder. The Company shall
cause its counsel to issue a legal opinion to the Transfer Agent promptly after
the Removal Date if required by the Transfer Agent to effect the removal of the
legend hereunder. The Company agrees that following the Removal Date, it will,
no later than five (5) trading days following the delivery by a Subscriber to
the Company or the Transfer Agent of a certificate representing Purchased Shares
issued with a restrictive legend, together with any reasonable certifications
requested by the Company, the Company’s counsel or the Transfer Agent, deliver
or cause to be delivered to such Subscriber a certificate representing such
shares that is free from all restrictive and other legends. The Company may not
make any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section 7.

 

21

 

 

(ii)    Certificates evidencing the Purchased Shares shall not contain any
legend (including the legend set forth in Section 4.1(j) hereof), (A) following
any sale of such Purchased Shares pursuant to Rule 144, or (B) if such Purchased
Shares are eligible for sale under Rule 144, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such Purchased Shares and without volume or manner-of-sale
restrictions, or (C) following any sale of such Purchased Shares, pursuant to
the plan of distribution in an effective registration statement (in compliance
with any prospectus delivery requirements), or (D) if such legend is not
required under applicable requirements of the 1933 Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) (the
“Removal Date”).

 

(b)    Furnishing of Information; Public Information.

 

(i)    Until the earlier of the time that (A) no Subscriber owns any Securities,
or (B) three (3) years after the Closing Date (such earliest occurrence, the
“End Date”), the Company covenants to maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the 1934 Act and to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the 1934 Act even if the Company is not then subject to the reporting
requirements of the 1934 Act. For the purposes of this Agreement, a “Change of
Control” means an event in which (V) the Company, directly or indirectly, in one
or more related transactions effects any merger or consolidation of the Company
with or into another Person, (W) the Company, directly or indirectly, effects
any sale, lease, license, assignment, transfer, conveyance or other disposition
of all or substantially all of its assets in one or a series of related
transactions, (X) any, direct or indirect, purchase offer, tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to sell, tender or exchange their
shares for other securities, cash or property and has been accepted by the
holders of fifty percent (50%) or more of the outstanding Common Stock, (Y) the
Company, directly or indirectly, in one or more related transactions effects any
reclassification, reorganization or recapitalization of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property, or (Z) the
Company, directly or indirectly, in one or more related transactions consummates
a stock or share purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person or group of Persons whereby such other Person
or group acquires more than fifty percent (50%) of the outstanding shares of
Common Stock (not including any shares of Common Stock held by the other Person
or other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination).

 

22

 

 

(c)    Corporate Examinations and Investigations. Prior to the Closing, each
party shall be entitled, through its employees and representatives, to make such
investigations and examinations of the books, records and financial condition of
Petro and the Company as each party may request. In order that each party may
have the full opportunity to do so, the Company and the Representative
Subscribers shall furnish each party and its representatives during such period
with all such information concerning the affairs of Petro or the Company as each
party or its representatives may reasonably request and cause Petro or the
Company and their respective officers, employees, consultants, agents,
accountants and attorneys to cooperate fully with each party’s representatives
in connection with such review and examination and to make full disclosure of
all information and documents requested by each party and/or its
representatives. Any such investigations and examinations shall be conducted at
reasonable times and under reasonable circumstances, it being agreed that any
examination of original documents will be at each party’s premises, with copies
thereof to be provided to each party and/or its representatives upon request.

 

(d)    Cooperation; Consents. Prior to the Closing, each party shall cooperate
with the other parties to the end that the parties shall (i) in a timely manner
make all necessary filings with, and conduct negotiations with, all authorities
and other persons the consent or approval of which, or the license or permit
from which is required for the consummation of this Agreement and (ii) provide
to each other party such information as the other party may reasonably request
in order to enable it to prepare such filings and to conduct such negotiations.

 

(e)    Stop Orders. From the date of this Agreement until the End Date, the
Company will (i) provide notice to the Subscribers within twenty-four hours
after it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose and (ii) will not issue any stop transfer order or other order
impeding the sale, resale or delivery of any of the Securities, except as may be
required by any applicable federal or state securities laws and if notice of
such instruction is contemporaneously provided to the Subscribers.

 

(f)    Listing/Quotation. The Company shall promptly secure the quotation or
listing of the Purchased Shares upon each national securities exchange, or
automated quotation system upon which the Common Stock is quoted or listed
(subject to official notice of issuance). From the date of this Agreement until
the End Date, the Company will maintain the quotation or listing of the Common
Stock on the NYSE AMEX, Nasdaq Capital Market, Nasdaq Global Market, Nasdaq
Global Select Market, Bulletin Board, New York Stock Exchange, Bulletin Board,
or the OTCQB (whichever of the foregoing is at the time the principal trading
exchange or market for the Common Stock is referred to as the “Principal
Market”), and will comply in all respects with the Company’s reporting, filing
and other obligations under the bylaws or rules of the Principal Market, as
applicable, and will provide the Subscribers with copies of all notices it
receives notifying the Company of the threatened and actual delisting of the
Common Stock from any Principal Market. As of the date of this Agreement and the
Closing Date, the Bulletin Board is the Principal Market.

 

(g)    Market Regulations. If required, the Company shall notify the Commission,
the NYSE AMEX, Nasdaq Capital Market, Nasdaq Global Market, Nasdaq Global Select
Market, Bulletin Board, New York Stock Exchange, Bulletin Board, or the OTCQB
(whichever of the foregoing is at the time the principal trading exchange or
market for the Common Stock is referred to as the “Principal Market”) and
applicable state authorities, in accordance with their requirements, of the
transactions contemplated by this Agreement, and shall take all other necessary
action and proceedings as may be required and permitted by applicable law, rule
and regulation, for the legal and valid issuance of the Securities to the
Subscribers and promptly provide copies thereof to the Subscribers.

 

23

 

 

(h)    DTC Program. From the date of this Agreement until the End Date, the
Company will employ as the transfer agent for the Common Stock a participant in
the Depository Trust Company Automated Securities Transfer Program.

 

(i)    Books and Records. From the date of this Agreement and until the End
Date, the Company will keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.

 

(j)    Confidentiality/Public Announcement. From the date of this Agreement and
until the End Date, the Company agrees that except in connection with a Form
8-K, Form 10-Q, Form 10-K or a registration statement or statements regarding
the Subscribers’ Securities or in correspondence with the Commission regarding
same, it will not disclose publicly or privately the identity of the Subscribers
unless expressly agreed to in writing by the Subscribers or only to the extent
required by law. Not later than four (4) business days after the Closing Date,
the Company will file a Form 8-K describing the Offering as required by the 1934
Act. The Form 8-K will disclose the amount of Common Stock outstanding
immediately after the Closing. Upon delivery by the Company to the Subscribers
after the Closing Date of any notice or information, in writing, electronically
or otherwise, and while a Common Share is held by any Subscriber, unless the
Company has in good faith determined that the matters relating to such notice do
not constitute material, nonpublic information relating to the Company or its
Subsidiaries, the Company shall within four (4) business days after any such
delivery publicly disclose such material, nonpublic information on a Report on
Form 8-K. In the event that the Company believes that a notice or communication
to a Subscriber contains material, nonpublic information relating to the Company
or its Subsidiaries, except as required to be delivered in connection with this
Agreement, the Company shall so indicate to the Subscribers prior to delivery of
such notice or information. Each Subscriber will be granted two business days to
notify the Company that such Subscriber elects not to receive such information.
In the case that a Subscriber elects not to receive such information, the
Company will not deliver such information to such Subscriber. In the absence of
any such Company indication, the Subscribers shall be allowed to presume that
all matters relating to such notice and information do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.

 

(k)    Non-Public Information. The Company covenants and agrees that except for
the Reports, Other Written Information and schedules and exhibits to this
Agreement and the Transaction Documents, which information the Company
undertakes to publicly disclose on the Form 8-K described in Section 7(h) above,
neither it nor any other Person acting on its behalf will at any time after the
date of this Agreement provide any Subscriber or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless (i) prior thereto such Subscriber, its agent or counsel
shall have agreed in writing to accept such information as described in Section
7(h) above, or (ii) such Subscriber receives such information in connection with
serving as an officer and/or director of the Company. The Company understands
and confirms that the Subscribers shall be relying on the foregoing
representations in effecting transactions in securities of the Company. The
Company agrees that any information known to any Subscriber not already made
public by the Company may be made public and disclosed by such Subscriber.

 

(l)    Governmental Authorities. From the date of this Agreement and until the
End Date, the Company shall duly observe and conform in all material respects to
all valid requirements of governmental authorities relating to the conduct of
its business or to its properties or assets.

 

24

 

 

(m)    Personal Liability. The parties agree that no managing member, officer or
director of Petro shall be personally liable for any losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys
fees and costs of investigation relating to the operations of Petro prior to the
closing, except in the case of fraud or gross negligence, nor shall any of the
property of the managing member, officers, or directors be subject to the
payment of any of the foregoing.

 

(n)    Board of Directors. Effective immediately upon Closing, the Board of
Directors will be composed of the individuals as set forth on Schedule 7(n).

 

(o)    Chairman of the Board of Directors. Effective immediately upon Closing,
Scot Cohen will be appointed Chairman of the Board of Directors and Executive
Chairman of the Company, the terms of which are more fully described in an
Employment Agreement, the form of which is annexed as Exhibit D, together with a
long term incentive compensation or equity based compensation package, the terms
of which will be determined following Closing.

 

8.    (a)    Survival of Representations and Warranties. Notwithstanding any
provision in this Agreement to the contrary, the representations and warranties
given or made by Subscribers, Petro and the Company under this Agreement shall
survive the date hereof for a period of forty-eight (48) months from and after
the Closing Date (the last day of such period is herein referred to as the
“Expiration Date”), except that any written claim for breach thereof made and
delivered prior to the Expiration Date to the party against whom such
indemnification is sought shall survive thereafter and, as to any such claim,
such applicable expiration will not affect the rights to indemnification of the
party making such claim; provided, however, that any representations and
warranties that were fraudulently made shall not expire on the Expiration Date
and shall survive indefinitely and claims with respect to fraud by Subscribers,
Petro or the Company must be made at any time, as long as such claim is made
within a reasonable period of time after discovery by the claiming party.

 

(b)    Indemnification by the Company. Subject to the terms and conditions of
this Agreement, the Company(the “Company Indemnifying Party”) will indemnify and
hold each Subscriber and its directors, officers, shareholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls such Subscriber (within the
meaning of Section 15 of the 1933 Act and Section 20 of the 1934 Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling persons (each, a “Subscriber Indemnified Party”) harmless from any
and all losses, liabilities, obligations, claims, contingencies, damages, costs
and expenses, including all Judgments, amounts paid in settlements, court costs
and reasonable attorneys’ fees and costs of investigation that any such
Subscriber Indemnified Party may suffer or incur as a result of or relating to
(a) any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or in the other Transaction
Documents or (b) any action instituted against the Subscriber Indemnified
Parties in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Subscriber
Indemnified Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Subscriber Indemnified Party’s representations, warranties or covenants under
the Transaction Documents or any agreements or understandings such Subscriber
Indemnified Party may have with any such stockholder or any violations by such
Subscriber Indemnified Party of state or federal securities laws or any conduct
by such Subscriber Indemnified Party which constitutes fraud, gross negligence,
willful misconduct or malfeasance).

 

25

 

 

(c)    Indemnification by the Subscribers. Subject to the terms and conditions
of this Agreement, each Subscriber, individually and not jointly (the
“Subscriber Indemnifying Party”) will indemnify and hold the Company and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Company (within the meaning of Section 15 of the 1933 Act and
Section 20 of the 1934 Act), and the directors, officers, shareholders, agents,
members, partners or employees (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title) of such controlling persons (each, a “Company
Indemnified Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all Judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Company Indemnified Party may suffer or
incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by such Subscriber in
this Agreement or in the other Transaction Documents or (b) any action
instituted against the Company Indemnified Party in any capacity, or any of them
or their respective Affiliates, by any stockholder of the Company who is not an
Affiliate of such Company Indemnified Party, with respect to any of the
transactions contemplated by the Transaction Documents resulting from a breach
of such Subscribers representations, warranties or covenants under the
Transaction Documents or any agreements or understandings such Subscriber may
have with any such stockholder or any violations by such Subscriber of state or
federal securities laws or any conduct by such Subscriber which constitutes
fraud, gross negligence, willful misconduct or malfeasance.

 

(d)    Method of Asserting Claims. If any action shall be brought against any
Subscriber Indemnified Party or Company Indemnified Party (an “Indemnified
Party”) in respect of which indemnity may be sought pursuant to this Agreement,
such Indemnified Party shall promptly notify the Subscriber Indemnifying Party
or Company Indemnifying Party (an “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Indemnified Party. Any
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Party except to the extent
that (i) the employment thereof has been specifically authorized by the
Indemnifying Party in writing, (ii) the Indemnifying Party has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of such Indemnified Party’s
counsel, a material conflict on any material issue between the position of the
Indemnifying Party and the position of such Indemnified Party, in which case the
Indemnifying Party shall be responsible for the reasonable fees and expenses of
no more than one such separate counsel. The Indemnifying Party will not be
liable to any Indemnified Party under this Agreement (y) for any settlement by
an Indemnified Party effected without the Indemnifying Party’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed; or
(z) to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Indemnified Party’s breach of any of the
representations, warranties, covenants or agreements made by such Indemnified
Party in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 8 shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Indemnified Party against the Indemnifying Party or others and any liabilities
any party may be subject to pursuant to law.

 

26

 

 

9.    Piggy-Back Registrations. Until 180 days after the Closing Date, if there
is not an effective registration statement covering all of the Purchased Shares
and the Company determines to prepare and file with the Commission a
registration statement relating to an offering for its own account or the
account of others under the 1933 Act of any of its equity securities, but
excluding Forms S-4 or S-8 and similar forms which do not permit such
registration, then the Company shall send to each Subscriber not then eligible
to sell all of their Purchased Shares under rule 144(b)(1)(i) written notice of
such determination and, if within fifteen calendar days after receipt of such
notice, any such holder shall so request in writing, the Company shall include
in such registration statement all or any part of the Purchased Shares such
Subscriber requests to be registered, subject to any cutbacks in accordance with
guidance provided by the Commission (including, but not limited to, Rule 415).
Notwithstanding the foregoing, in the event that, in connection with any
underwritten or registered direct public offering, the managing underwriter(s)
or lead placement agent thereof, as the case may be, shall impose a limitation
on the number of shares of Common Stock which may be included in a registration
statement because, in such underwriter(s)’ or placement agent’s judgment,
marketing or other factors dictate such limitation is necessary to facilitate
public distribution, then the Company shall be obligated to include in such
registration statement only such limited portion of the Purchased Shares with
respect to which a Subscriber has requested inclusion hereunder as the
underwriter or placement agent shall permit; provided, however, that (i) the
Company shall not exclude any Purchased Shares unless the Company has first
excluded all securities outstanding prior to the date of this Agreement, the
holders of which are not contractually entitled prior to the Closing Date to
inclusion of such securities in such registration statement or are not
contractually entitled to pro rata inclusion with the Purchased Shares and (ii)
after giving effect to the immediately preceding proviso, any such exclusion of
Purchased Shares shall be made pro rata among the Subscribers seeking to include
Purchased Shares and the holders of other securities having the contractual
right to inclusion of their securities in such registration statement in
proportion to the number of Purchased Shares or other securities, as applicable,
sought to be included by each such Subscriber or other holder. The obligations
of the Company under this Section 10 may be waived by any holder of any of the
Securities entitled to registration rights under this Section 10. The holders
whose Purchased Shares are included or required to be included in such
registration statement are granted the same rights, benefits, liquidated or
other damages and indemnification granted to other holders of securities
included in such registration statement. In no event shall the liability of any
holder of Securities or permitted successor in connection with any Purchased
Shares included in any such registration statement be greater in amount than the
dollar amount of the net proceeds actually received by such Subscriber upon the
sale of the Purchased Shares sold pursuant to such registration or such lesser
amount in proportion to all other holders of Securities included in such
registration statement. All expenses incurred by the Company in complying with
this Section 10, including, without limitation, all registration and filing
fees, printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the NASD, transfer taxes, and fees of
transfer agents and registrars, are called “Registration Expenses.” All
underwriting discounts and selling commissions applicable to the sale of
registrable securities are called “Selling Expenses.” The Company will pay all
Registration Expenses in connection with the registration statement under this
Section 10. Selling Expenses in connection with each registration statement
under this Section 10 shall be borne by the holder and will be apportioned among
such holders in proportion to the number of shares included therein for a holder
relative to all the Securities included therein for all selling holders, or as
all holders may agree.

 

10.    Miscellaneous.

 

(a)    Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (A) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (B) on the third (3rd) business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (1) if to the Company, to: Petro River Oil Corp., 1980
Post Oak Blvd., Suite 2020, Houston, TX 77056, Attn: Chief Executive Officer,
facsimile: (713) 622-7850, with a copy to:Sichenzia Ross Friedman Ference LLP,
61 Broadway, 32nd Floor, New York, NY 10006, Attn: Marc Ross, Esq., facsimile:
(212) 930-9725, and (2) if to the Subscribers, to: the addresses and fax numbers
indicated on the signature pages hereto, with an additional copy by fax only to:
Grushko&Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581,
facsimile: (212) 697-3575.

 

27

 

 

(b)    Entire Agreement; Assignment. This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties. All exhibits and schedules attached
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Neither the Company nor the
Subscribers has relied on any representations not contained or referred to in
this Agreement and the documents delivered herewith. This Agreement shall be
binding upon and inure to the benefit of the parties and their successors and
permitted assigns. The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of each Subscriber
(other than by merger). Any Subscriber may assign any or all of its rights under
this Agreement to any Person to whom such Subscriber assigns or transfers any
Securities, provided that the Company is provided prompt written notice of such
assignment and such transferee agrees in writing to be bound, with respect to
the transferred Securities, by the provisions of the Transaction Documents that
apply to the “Subscribers.”

 

(c)    Amendments; Waivers. Except as otherwise set forth herein, no provision
of this Agreement may be waived, modified, supplemented or amended except in a
written instrument signed, by the Company and the Subscribers holding at least
51% in interest of the Purchased Shares then outstanding, which must include
Iroquois Capital Opportunity Fund LP for so long as Iroquois Capital Opportunity
Fund LP holds not less than $100,000 of Purchased Shares; provided that none of
the Closing conditions in Section 2.1 that need to be satisfied by the Company
may be waived, modified, supplemented or amended as against any one Subscriber
without the prior written consent of such Subscriber; and provided, further than
all waivers, modifications, supplements or amendments effected by less than all
Subscribers impact all Subscribers in the same fashion. No waiver by any party
of any default or breach by another party of any representation, warranty,
covenant or condition contained in this Agreement shall be deemed to be a waiver
of any subsequent default or breach by such party of the same or any other
representation, warranty, covenant or condition. No act, delay, omission or
course of dealing on the part of any party in exercising any right, power or
remedy under this Agreement or at law or in equity shall operate as a waiver
thereof or otherwise prejudice any of such party’s rights, powers and remedies.
All remedies, whether at law or in equity, shall be cumulative and the election
of any one or more shall not constitute a waiver of the right to pursue other
available remedies.

 

(d)    Counterparts/Execution. This Agreement may be executed simultaneously in
two or more counterparts, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together will constitute
one and the same Agreement. This Agreement, to the extent delivered by means of
a facsimile machine or electronic mail (any such delivery, an “Electronic
Delivery”), shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person. At the
request of any party hereto, each other party hereto shall re-execute original
forms hereof and deliver them in person to all other parties. No party hereto
shall raise the use of Electronic Delivery to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of Electronic Delivery as a defense to the formation of a
contract, and each such party forever waives any such defense, except to the
extent such defense related to lack of authenticity.

 

28

 

 

(e)    Law Governing this Agreement; Consent to Jurisdiction. This Agreement and
the other Transaction Documents shall be governed by and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of laws. Any action brought concerning the transactions contemplated by this
Agreement and the other Transaction Documents shall brought in the state courts
or federal courts located in New York County, New York. The parties to this
Agreement hereby irrevocably waive any objection to jurisdiction and venue of
any action instituted in compliance with this Section 10(e) and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. The parties executing this Agreement agree, with respect to the
Transaction Documents, to submit to the in personam jurisdiction of such courts
and hereby irrevocably waive trial by jury. If either party shall commence an
action or proceeding to enforce any provisions of the Agreement, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 

(f)    Specific Enforcement. The Company and the Subscribers acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity.

 

(g)    Calendar Days. All references to “days” in the Transaction Documents
shall mean calendar days unless otherwise stated. The terms “business days” and
“trading days” shall mean days that the New York Stock Exchange is open for
trading for three or more hours. Time periods shall be determined as if the
relevant action, calculation or time period were occurring in New York City. Any
deadline that falls on a non-business day in any of the Transaction Documents
shall be automatically extended to the next business day.

 

(h)    Captions: Certain Definitions. The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement.

 

(i)    Severability. In the event that any term, provision, covenant or
restriction of this Agreement shall be finally determined to be superseded,
invalid, illegal or otherwise unenforceable pursuant to applicable law by an
authority having jurisdiction and venue, that determination shall not impair or
otherwise affect the validity, legality or enforceability: (i) by or before that
authority of the remaining terms and provisions of this Agreement, which shall
be enforced as if the unenforceable term or provision were deleted, or (ii) by
or before any other authority of any of the terms and provisions of this
Agreement.

 

29

 

 

(j)    Successor Laws. References in the Transaction Documents to laws, rules,
regulations and forms shall also include successors to such laws, rules,
regulations and forms. A successor rule to Rule 144(b)(1)(i) shall include any
rule effective after the Closing Date that would be available to a non-Affiliate
of the Company for the sale of Common Stock not subject to volume restrictions
and after a six month holding period.

 

(k)    Independent Nature of Subscribers. The Company acknowledges that the
obligations of each Subscriber under the Transaction Documents are several and
not joint with the obligations of any other Subscriber, and no Subscriber shall
be responsible in any way for the performance of the obligations of any other
Subscriber under the Transaction Document. The Company acknowledges that each
Subscriber has represented that the decision of each Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions. The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto, shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of group with respect to such obligations or the transactions contemplated by
the Transaction Documents. Each Subscriber acknowledges that no other Subscriber
has acted as agent for such Subscriber in connection with such Subscriber making
its investment hereunder and that no other Subscriber will be acting as agent of
such Subscriber in connection with monitoring such Subscriber’s investment in
the Securities or enforcing its rights under the Transaction Documents. Each
Subscriber confirms that such Subscriber has independently participated with, or
had the right and opportunity to participate with, the Company in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. The Company acknowledges that it has elected to provide
all Subscribers with the same terms and Transaction Documents for the
convenience of the Company and not because the Company was required or requested
to do so by the Subscribers. The Company acknowledges that such procedure with
respect to the Transaction Documents in no way creates a presumption that the
Subscribers are in any way acting in concert or as a group with respect to the
Transaction Documents or the transactions contemplated thereby.

 

(l)    Equal Treatment. No consideration shall be offered or paid to any person
to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered and paid to
all the Subscribers and their permitted successors and assigns.

 

(m)    Equitable Adjustment. Trading volume amounts, Per Share Purchase Prices,
price/volume amounts and similar figures in the Transaction Documents shall be
equitably adjusted to offset the effect of stock splits, similar events and as
otherwise described in this Agreement.

 

(n)    Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.

 

(o)    Separate Counsel. Each party hereby expressly acknowledges that it has
been advised to seek its own separate legal counsel for advice with respect to
this Agreement, and that no counsel to any party hereto has acted or is acting
as counsel to any other party hereto in connection with this Agreement.

 

30

 

 

(p)    Certain Fees. At or prior to the Closing, the parties hereto shall pay
all of their own expenses relating to the transactions contemplated by this
Agreement, including, without limitation, the fees and expenses of their
respective counsel and financial advisers, provided, however, that the Company
shall pay to Grushko&Mittman, P.C. and Sichenzia Ross Friedman Ference LLP at
the Closing the amounts set forth on Schedule 10(p) as reimbursement for legal
fees and expenses rendered in connection with the transactions described in the
Transaction Documents.

 

31

 

 

COMPANY SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  PETRO RIVER OIL CORP.         By:     Name:     Title:  

 

32

 

 

PETRO SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  PETRO RIVER OIL LLC         By:     Name:     Title:  

 

33

 

 

SUBSCRIBER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

 

Please acknowledge your acceptance of the foregoing Securities Purchase
Agreement by signing and returning a copy to the undersigned together with the
completed Investor Questionnaire, whereupon this Agreement shall become a
binding agreement between us.

 

Name of Subscriber:
____________________________________________________________________

 

Signature of Authorized Signatory of Subscriber:
_____________________________________________

 

Name of Authorized Signatory:
___________________________________________________________

 

Title of Authorized Signatory:
____________________________________________________________

 

Subscriber Address for
Notices:_________________________________________________________________    

 

______________________________________________________________    

 

______________________________________________________________    

 

Facsimile: ______________________________________________________    

 

Subscriber’s Social Security Number or
Tax Identification Number (as applicable):
_______________________________________________________    

 

Purchase
Price:_____________________________________________________________________________    

 

Purchased Shares to be purchased:
_____________________________________________________________    

 

34

 

 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES       Schedule 1   Purchase Price Equivalent       Schedule 3  
Subscribers and Purchased Shares       Schedule 4.1(d)   Information on Company
      Schedule 4.2(b)   Capital Structure       Schedule 4.2(i)   Material
Changes       Schedule 4.2(j)   No Undisclosed Liabilities       Schedule 4.2(p)
  Contracts       Schedule 4.2(r)   Title to Interests       Schedule 4.2(s)  
Royalty Interests       Schedule 4.2(t)   Transactions with Affiliates and
Employees       Schedule 5(a)   Due Incorporation       Schedule 5(d)  
Capitalization and Additional Issuances       Schedule 5(f)   No Violation or
Conflict       Schedule 5(q)   No Disagreements with Accountants and Lawyers    
  Schedule 5(v)   DTC Status       Schedule 5(y)   Title to Assets      
Schedule 7(n)   Board of Directors       Schedule 10(p)   Certain Fees      
EXHIBITS       Exhibit A   Escrow Agreement       Exhibit B   Form of Legal
Opinion       Exhibit C   Form of Investor Questionnaire       Exhibit D   Form
of Employment Agreement

 

35

 

 

SCHEDULE 1

 

PURCHASE PRICE EQUIVALENTS

 

PETRO RIVER OIL LLC NOTEHOLDERS  PRINCIPAL
AMOUNT OF
NOTE   ACCRUED
INTEREST   TOTAL
OUTSTANDING  Aaron Wolfson  $250,000.00   $17,191.78   $267,191.78  Abbe Berman
Foundation Trust  $50,000.00   $3,191.78   $53,191.78  Alan R. Cornell Revocable
Living Trust dated May 20, 2010  $360,000.00   $25,742.47   $385,742.47  Alpha
Capital  $300,000.00   $19,643.84   $319,643.84  American Capital Management
LLC  $100,000.00   $6,931.51   $106,931.51  Andrew K. Maloney Living Trust 
$1,000,000.00   $76,986.30   $1,076,986.30  Ari Goldman  $75,000.00  
$5,178.08   $80,178.08  BXR1 Holdings Inc.  $500,000.00   $34,520.55  
$534,520.55  CJF Investments  $200,000.00   $13,534.25   $213,534.25 
Congreatation and KollelZichronMordechai Inc.  $1,000,000.00   $70,958.90  
$1,070,958.90  Daniel Smith  $50,000.00   $2,123.29   $52,123.29  Edward
Rosenblum  $150,000.00   $9,616.44   $159,616.44  EL Equities LLC  $125,000.00  
$6,301.37   $131,301.37  Ellis International, LP  $600,000.00   $40,883.56  
$640,883.56  Empire Group Ltd  $267,894.14   $13,863.01   $281,757.15  Fiona M.
Woods  $45,000.00   $2,946.58   $47,946.58  Fortis Oil and Gas America, LLC 
$1,625,000.00   $151,267.12   $1,776,267.12  George Antonopoulos  $75,000.00  
$5,013.70   $80,013.70  Glenn C Pollack  $115,000.00   $6,269.86   $121,269.86 
Iroquois Capital Opportunity Fund, LP  $1,375,000.00   $118,321.92  
$1,493,321.92  Iroquois Master Fund Ltd  $1,000,000.00   $96,712.33  
$1,096,712.33  James McNally  $150,000.00   $10,183.56   $160,183.56  JD
Advisors, LLC  $62,500.00   $4,195.21   $66,695.21  Jonathan Manela 
$100,000.00   $6,986.30   $106,986.30  Joshua Silverman  $150,000.00  
$10,273.97   $160,273.97  Langhammer Associates LLC  $200,000.00   $12,712.33  
$212,712.33  Martin Goldman  $300,000.00   $20,794.52   $320,794.52  Michael
Pizzo  $100,000.00   $6,931.51   $106,931.51  Nancy Abbe Trust  $50,000.00  
$3,191.78   $53,191.78  Norman Stark  $1,000,000.00   $67,123.29  
$1,067,123.29  Philip Mirabelli  $100,000.00   $7,150.68   $107,150.68  PKS
Capital International, Ltd  $30,000.00   $1,783.56   $31,783.56  Richard Abbe
custodian for Bennett David Abbe UTMA/New York until age 21  $33,334.00  
$2,118.76   $35,452.76  Richard Abbe custodian for Samantha Celia Abbe UTMA/New
York until age 21  $33,333.00   $2,118.70   $35,451.70  Richard Abbe custodian
for Talia Rifka Abbe UTMA/New York until age 21  $33,333.00   $2,118.70  
$35,451.70 

 

36

 

 

Rob Belini  $25,000.00   $1,739.73   $26,739.73  Roth Evergreen Partners, LLC 
$75,000.00   $5,013.70   $80,013.70  RSL Capital LLC  $800,000.00   $52,164.38  
$852,164.38  Ryan Estis  $35,000.00   $2,358.90   $37,358.90  Scot Cohen 
$3,782,105.86   $300,013.70   $4,082,119.56  Scot Jason Cohen Foundation 
$200,000.00   $10,684.93   $210,684.93  ShaarHazuhov LLC  $150,000.00  
$10,356.16   $160,356.16  South Ferry Building  $750,000.00   $51,575.34  
$801,575.34  Steven Duke  $30,000.00   $2,071.23   $32,071.23  Structure Oil
Corp  $250,000.00   $17,191.78   $267,191.78  The Jeremy Samuel
Bronfman 1989 Trust (Strauss Zelnick Trustee)  $30,000.00   $1,964.38  
$31,964.38  The Last Waltz LP  $500,000.00   $27,260.27   $527,260.27  The Merav
Abbe Irrevocable Trust  $400,000.00   $27,041.10   $427,041.10  Walt & Co. Inc. 
$150,000.00   $10,356.16   $160,356.16  Barry Honig  $125,000.00   $6,095.89  
$131,095.89  Deepak Shamdasani  $100,000.00   $3,287.67   $103,287.67  Lilac
Ventures Master Fund Ltd.  $50,000.00   $1,835.62   $51,835.62  Bruce Podhouser 
$30,000.00   $1,430.14   $31,430.14  Cranshire Capital Master Fund, Ltd 
$25,000.00   $910.96   $25,910.96  William Knoweles  $10,000.00   $402.74  
$10,402.74  Jeffrey Feinberg  $650,000.00   $21,904.11   $671,904.11  Trevor
Spagrud  $200,000.00   $6,246.58   $206,246.58  Richard Shek  $27,500.00  
$647.95   $28,147.95  TOTALS  $20,000,000.00   $1,447,434.93   $21,447,434.93 

 

37

 

 

SCHEDULE 1

 

WORKING INTERESTS

 

MEMBER  % OF OWNERSHIP   ATTRIBUTED
VALUE  Mega Partners 1 LLC   100%  $563,530.94 

 

38

 

 

SCHEDULE 3

 

SUBSCRIBERS AND PURCHASED SHARES

 

SUBSCRIBER  PURCHASE PRICE
EQUIVALENTS
TRANSFERRED TO THE
COMPANY   PURCHASED
SHARE TO BE
ISSUED TO
SUBSCRIBER (OR
DESIGNEES)  Aaron Wolfson  $267,191.78    7,362,586  Abbe Berman Foundation
Trust  $53,191.78    1,465,723  Alan R. Cornell Revocable Living Trust dated May
20, 2010  $385,742.47    10,629,302  Alpha Capital  $319,643.84    8,807,926 
American Capital Management LLC  $106,931.51    2,946,544  Andrew K. Maloney
Living Trust  $1,076,986.30    29,676,829  Ari Goldman  $80,178.08    2,209,342 
BXR1 Holdings Inc.  $534,520.55    14,728,948  CJF Investments  $213,534.25  
 5,884,030  Congreatation and KollelZichronMordechai Inc.  $1,070,958.90  
 29,510,741  Daniel Smith  $52,123.29    1,436,280  Edward Rosenblum 
$159,616.44    4,398,301  EL Equities LLC  $131,301.37    3,618,067  Ellis
International, LP  $640,883.56    17,659,827  Empire Group Ltd  $281,757.15  
 7,763,942  Fiona M. Woods  $47,946.58    1,321,189  Fortis Oil and Gas America,
LLC  $1,776,267.12    48,945,818  George Antonopoulos  $80,013.70    2,204,812 
Glenn C Pollack  $121,269.86    3,341,644  Iroquois Capital Opportunity Fund,
LP  $1,494,071.92    41,169,806  Iroquois Master Fund Ltd  $1,096,712.33  
 30,220,388  James McNally  $160,183.56    4,413,928  JD Advisors, LLC 
$66,695.21    1,837,816  Jonathan Manela  $106,986.30    2,948,054  Joshua
Silverman  $160,273.97    4,416,419  Langhammer Associates LLC  $212,712.33  
 5,861,381  Martin Goldman  $320,794.52    8,839,633  Michael Pizzo 
$106,931.51    2,946,544  Nancy Abbe Trust  $53,191.78    1,465,723  Norman
Stark  $1,067,123.29    29,405,049  Philip Mirabelli  $107,150.68    2,952,584 
PKS Capital International, Ltd  $31,783.56    875,810  Richard Abbe custodian
for Bennett David Abbe UTMA/New York until age 21  $35,452.76    976,916 
Richard Abbe custodian for Samantha Celia Abbe UTMA/New York until age 21 
$35,451.70    976,887  Richard Abbe custodian for Talia Rifka Abbe UTMA/New York
until age 21  $35,451.70    976,887 

 

39

 

 

Rob Belini  $26,739.73    736,825  Roth Evergreen Partners, LLC  $80,013.70  
 2,204,812  RSL Capital LLC  $852,164.38    23,481,763  Ryan Estis  $37,358.90  
 1,029,441  Scot Cohen  $4,082,119.56    112,484,591  Scot Jason Cohen
Foundation  $210,684.93    5,805,515  ShaarHazuhov LLC  $160,356.16  
 4,418,684  South Ferry Building  $801,575.34    22,087,759  Steven Duke 
$32,071.23    883,737  Structure Oil Corp  $267,191.78    7,362,586  The Jeremy
Samuel Bronfman 1989 Trust (Strauss Zelnick Trustee)  $31,964.38    880,793  The
Last Waltz LP  $527,260.27    14,528,888  The Merav Abbe Irrevocable Trust 
$427,041.10    11,767,304  Walt & Co. Inc.  $160,356.16    4,418,684  Barry
Honig  $131,095.89    3,612,405  Deepak Shamdasani  $103,287.67    2,846,137 
Lilac Ventures Master Fund Ltd.  $51,835.62    1,428,353  Bruce Podhouser 
$31,430.14    866,071  Cranshire Capital Master Fund, Ltd  $25,910.96  
 713,988  William Knoweles  $10,402.74    286,652  Jeffrey Feinberg 
$671,904.11    18,514,612  Trevor Spagrud  $206,246.58    5,683,215  Richard
Shek  $28,147.95    775,629  Metro Energy Group, Inc.  $250.00    6,889  Mega
Partners 1 LLC  $2,000,000.00    15,553,184  TOTALS  $22,448,434.93  
 606,574,193 

 

40

 

 

SCHEDULE 4.1(d)

 

INFORMATION ON COMPANY

 

Daniel Smith – consultant to Petro River Oil LLC and director of Petro River Oil
Corp.

 

Glenn C. Pollack – director of Petro River Oil Corp.

 

Joshua Silverman – managing member of Iroquois Capital Management LLC, which
controls Iroquois Capital Opportunity Fund L.P., and Iroquois Master Fund Ltd.

 

Philip Mirabelli – employee of Iroquois Capital Management LLC and manager of
American Capital Management LLC (of which Scot Cohen is a beneficiary)

 

Richard Abbe - managing member of Iroquois Capital Management LLC, which
controls Iroquois Capital Opportunity Fund L.P., and Iroquois Master Fund Ltd.

 

Scot Cohen - managing member of Iroquois Capital Management LLC, which controls
Iroquois Capital Opportunity Fund L.P., and Iroquois Master Fund Ltd., and
director of Petro River Oil Corp.

 

Leo Abbe – employee of Iroquois Capital Management LLC and brother of Richard
Abbe

 

41

 

 

SCHEDULE 4.2(b)

 

CAPITAL STRUCTURE

 

Petro Member Interests

 

MEMBER  PERCENTAGE INTEREST 

Iroquois Capital Opportunity Fund LP

641 Lexington Avenue, 26th Floor

New York, NY 10022

Fax: (212) 207-3452

   75%

Metro Energy Group, Inc.

1783 E. 71st Street

Tulsa, OK 74136

Fax: (918) 493-2862

   25% TOTAL   100%

 

42

 

 

SCHEDULE 4.2(i)

 

MATERIAL CHANGES

 

NONE

 

43

 

 

SCHEDULE 4.2(j)

 

NO UNDISCLOSED LIABILITIES

 

NONE

 

44

 

 

SCHEDULE 4.2(p)

 

CONTRACTS

 

NONE

 

45

 

 

SCHEDULE 4.2(r)

 

TITLE TO INTERESTS

 

LEASEHOLD INTERESTS

 

COUNTY IN
KANSAS  GROSS
ACREAGE   NET ACREAGE   AVERAGE NET
REVENUE
INTEREST   AVERAGE
WORKING
INTEREST  BUTLER   16,794.60    15,488.91    82.73%   100% CHEYENNE   6,240  
 3,128.26    77.07%   100% COWLEY   240    240    80.33%   100% HARVEY 
 27,549.98    19,748.65    84.22%   100% MARION   64,541.18    46,576.43  
 81.93%   99%                       ALL KANSAS COUNTIES   115,365.76  
 85,182.26    82.45%   100%

 

LIST OF PRODUCING WELLS

 

WELL NAME  API NUMBER  WORKING
INTEREST   NET REVENUE
INTEREST   TYPE Scully # 1-3  15-115-21398   50%   40%  Oil & Gas Scully # 1-9 
15-115-21400   50%   40%  Oil & Gas Scully “A” # 1-11  15-115-21407   50%   40% 
Oil & Gas Scully # 2-3  15-115-21402   50%   40%  Oil & Gas Scully “A” # 2-11 
15-115-21408   50%   40%  Oil & Gas

 

46

 

 

SCHEDULE 4.2(s)

 

ROYALTY INTERESTS

 

Glenn C. Pollack   0.0172%  Director Daniel Smith   0.0075%  Director and
Officer Scot Cohen   0.6291%  Director and Officer

 

47

 

 

SCHEDULE 4.2(t)

 

TRANSACTIONS WITH AFFILIATES AND EMPLOYEES

 

NONE

 

48

 

 

SCHEDULE 5(a)

 

DUE INCORPORATION

 

List of Subsidiaries

 

Subsidiary  

Jurisdiction of
Incorporation

MegaWest Energy (USA) Corp. (“MegaWest USA”)   Nevada       MegaWest Energy
Kentucky Corp. (formerly Kentucky Reserves, LLC)   Delaware       MegaWest
Energy Missouri Corp. (formerly Deerfield Energy LLC)   Delaware       MegaWest
Energy Kansas Corp. (formerly Deerfield Energy Kansas Corp.)   Delaware      
MegaWest Energy Texas Corp. (formerly Trinity Sands Energy LLC)   Delaware      
MegaWest Energy Montana Corp.   Delaware

 

MegaWest USA is a wholly-owned subsidiary of Petro River Oil Corp. The other
five subsidiaries are all wholly-owned subsidiaries of MegaWest USA.

 

Former Names

 

Petro River Oil Corp., was formerly known as Gravis Oil Corporation (June 20,
2011 to September 11, 2012) and MegaWest Energy Corp. (prior to June 20, 2011).

 

The former names of certain subsidiaries are reflected in the chart above under
“List of Subsidiaries.”

 

Foreign Qualification

 

The Company and its subsidiaries have filed to transact business as foreign
corporations in various states, as indicated below, however, except as noted,
they are not currently in good standing.

 

Entity   Foreign Qualification States Filed Petro River Oil Corp.   Texas      
MegaWest Energy (USA) Corp.   Texas       MegaWest Energy Kentucky Corp.  
Texas, Kentucky       MegaWest Energy Missouri Corp.   Texas, Missouri, Kansas  
    MegaWest Energy Kansas Corp.   Texas, Kansas       MegaWest Energy Texas
Corp.   Texas       MegaWest Energy Montana Corp.   Montana*

 

* Currently in good standing

 

49

 

 


 

SCHEDULE 5(d)

 

CAPITALIZATION AND ADDITIONAL ISSUANCES

 

Common Stock

 

The Company is authorized to issue up to 2,250,000,000 shares of common stock,
par value $0.00001 per share. As of January 31, 2013, there
were 14,078,947 shares of common stock issued and outstanding.

 

Preferred Stock

 

The Company is authorized to issue up to 5,000,000 shares of preferred stock,
par value $0.00001 per share. The shares of preferred stock may be issued in
series, and shall have such voting powers, full or limited, or no voting powers,
and such designations, preferences and relative participating, optional or other
special rights, and qualifications, limitations or restrictions thereof, as
shall be stated and expressed in the resolution or resolutions providing for the
issuance of such stock adopted from time to time by the board of directors.

 

As of January 31, 2013, there were 17,599 shares of Series B convertible
preferred stock issued and outstanding. Each share of Series B convertible
preferred stock has a stated value of $100 per share. The Series B convertible
preferred stock carries a cumulative quarterly dividend of 5% payable in cash
or, at the Company’s discretion, of 150% of the 5% dividend payable in
additional shares of Series B convertible preferred stock. As of January 31,
2013, the Company had declared a total of $708,056 of accumulated
dividends. Each share of Series B convertible preferred stock can be converted,
at the holder’s option, into such number of shares of common stock of the
Company equal to the stated value of the shares of preferred stock being
converted plus all accrued but unpaid dividends on such shares of preferred
stock being converted divided by the conversion price of $0.20 per share. As of
January 31, 2013, the 17,599 shares of Series B preferred stock plus all accrued
but unpaid dividends on such shares were convertible into approximately
12,339,780 shares of the Company’s common stock.

 

Options

 

As of January 31, 2013, there are an aggregate of 775,000 options to purchase
shares of the Company’s common stock issued and outstanding.

 

Warrants

 

As of January 31, 2013, the Company has Series A Warrants outstanding to
purchase an aggregate of 19,250,000 shares of the Company’s common stock.

 

As of January 31, 2013, the Company has Series B Warrants outstanding to
purchase an aggregate of 15,399,125 shares of the Company’s common stock.

 

As of January 31, 2013, the Company has Series C Warrants outstanding to
purchase an aggregate of 12,500,000 shares of the Company’s common stock.

 

As of January 31, 2013, the Company has Series D Warrants outstanding to
purchase an aggregate of 9,200,000 shares of the Company’s common stock.

 

50

 

 

Convertible Securities

 

As of January 31, 2013, the Company has secured convertible debentures issued on
July 30, 2010 outstanding in the amount of $3,378,182, which includes principal,
interest and fees due. The outstanding debentures are convertible into shares of
the Company’s common stock at a conversion price of $0.20 per share. The
$3,378,182 of outstanding debentures are convertible into approximately
16,890,910 shares of the Company’s common stock.

 

As of January 31, 2013, the Company has secured convertible notes issued on July
30, 2010 outstanding in the amount of $3,296,422, which includes principal,
interest and fees due. The outstanding notes are convertible into shares of the
Company’s common stock at a conversion price of $0.20 per share. The $3,296,422
of outstanding notes are convertible into approximately 16,482,110 shares of the
Company’s common stock.

 

As of January 31, 2013, the Company has secured convertible notes issued on
December 28, 2010, January 31, 2011 and March 7, 2011 outstanding in the amount
of $5,860,679, which includes principal and interest. The outstanding notes are
convertible into shares of the Company’s common stock at a conversion price of
$0.20 per share. The $5,860,679 of outstanding notes are convertible into
approximately 29,303,395 shares of the Company’s common stock.

 

Stock Option and Equity Incentive Plans

 

On June 5, 2008, our board of directors adopted two new equity incentive plans,
the Canadian equity incentive plan and the U.S. equity incentive plan. The total
number of our common shares that may be awarded under the Canadian equity
incentive plan and the U.S. equity incentive plan together cannot exceed 10% of
the total number of our common shares issued and outstanding from time to time.
Each of these equity plans are described below.

 

Canadian Equity Incentive Plan

 

The Canadian equity incentive plan was adopted by our board of directors and
became effective on June 5, 2008. The material terms of the Canadian plan are:
(i) the plan administrator is appointed by the board of directors; (ii) the term
of the plan is indefinite; (iii) awards eligible to be awarded under the plan
include stock options, stock appreciation rights, restricted stock units,
performance awards and other stock based awards; (iv) options are subject to
adjustment in the event of s subdivision or split of our common shares, an
amalgamation, or other corporate event affecting our common shares; and (v) the
board of directors determines the date of grant, the number of shares subject to
option grants, the exercise price per share, the vesting period and option term.
The minimum exercise price of any option granted under the plan is the weighted
average price of our common shares on the principal stock exchange on which our
common shares trade for the five trading days prior to and including the date of
grant.

 

U.S. Equity Incentive Plan

 

The U.S. equity incentive plan was adopted by our board of directors and became
effective on June 5, 2008. The material terms of the plan are: (i) the plan
administrator is appointed by the board of directors except that the board of
directors may, in its discretion, establish a committee composed of two or more
members of the board or two or more other persons to administer the plan; (ii)
the term of the plan is 10 years; (iii) awards eligible to be awarded under the
plan include stock options, stock appreciation rights, restricted stock units,
performance awards and other stock based awards; (iv) options are subject to
adjustment in the event of s subdivision or split of our common shares, an
amalgamation, or other corporate event affecting our common shares; and (v) the
board determines the date of grant, the number of shares subject to option
grants, the exercise price per share, the vesting period and option term. The
minimum exercise price of any option granted under the plan is the weighted
average price of our common shares on the principal stock exchange on which our
common shares trade for the five trading days prior to and including the date of
grant.

 

51

 

 

New Equity Compensation Plan

 

On September 7, 2012, the stockholders of the Company approved the 2012 Equity
Compensation Plan (“2012 Plan”) for the Company for officers and other valued
employees of the Company and its subsidiaries, directors and consultants.

 

The 2012 Plan provides for the grant of stock options, common shares, restricted
stock and restricted stock units.

 

An aggregate of 90,000,000 Common Shares will be available for grant pursuant to
the 2012 Plan. The common shares covered by the 2012 Plan will be authorized but
unissued shares. If any right to acquire common shares under any award under the
2012 Plan expires or is cancelled without having been fully exercised, or is
settled in whole or in part for cash as permitted by the 2012 Plan, the number
of unexercised shares subject to such cancelled or expired award, and the number
of shares with respect to which an award was settled in cash, again may be
awarded under the 2012 Plan.

 

52

 

 

SCHEDULE 5(f)

 

NO VIOLATION OR CONFLICT

 

None.

 

53

 

 

SCHEDULE 5(h)

 

LITIGATION

 

On March 15, 2013, Patrick McCarron filed a statement of claim against the
Company in the Court of Queen’s Bench of Alberta, Canada. Mr. McCarron claims
wrongful termination of employment and seeks $185,040 for one year of salary,
plus one year of benefits and interest. The Company disputes the claim and
intends to vigorously defend against the actions. The time to file a response
has not yet lapsed.

 

54

 

 

SCHEDULE 5(q)

 

NO DISAGREEMENTS WITH ACCOUNTANTS AND LAWYERS

 

In July 2012, the Company entered into a settlement agreement with KPMG LLP
(“KPMG”), whereby KPMG agreed to receive less than full payment on amounts owed
to them from tax and audit services provided by KPMG between April 2011 through
February 2012. Within one day of Closing, KPMG is owed $100.000 as final payment
to KPMG pursuant to the settlement agreement.

 

55

 

 

SCHEDULE 5(v)

 

DTC STATUS

 

ComputerShareTrust Company of Canada

510 Burrard Street, 3rdFloor

Vancouver, British Columbia V6C3B9

Canada

Attn: Marissa Beintema

Phone: (604) 661-9408
Fax: (403)267-6529

Email: Marissa.Beintema@computershare.com

 

56

 

 

SCHEDULE 5(y)

 

TITLE TO ASSETS

 

None.

 

57

 

 

SCHEDULE 7(n)

 

BOARD OF DIRECTORS

 

Glenn C. Pollack

Fred S. Ziedman

John Wallace

Ryan Estis

Scot Cohen

Daniel Smith

Ruben Alba

 

58

 

 

SCHEDULE 10(p)

 

CERTAIN FEES

 

Fee Schedule for Grushko&Mittman, P.C.

 

Up to $40,000.00

 

Fee Schedule for Sichenzia Ross Friedman Ference LLP

 

$22,105.08

 

59

 

 

EXHIBIT A

 

ESCROW AGREEMENT

 

60

 

 

EXHIBIT B

 

FORM OF LEGAL OPINION

 

1.The Corporation is a corporation validly existing and is a corporation in good
standing under the laws of State of _____________.

 

2.The Corporation has the corporate power and authority to execute, deliver and
perform its obligations under the Operative Documents.

 

3.Each of the Operative Documents has been duly authorized, executed and
delivered by the Corporation.

 

4.Each of the Operative Documents constitutes a legal, valid and binding
obligation of the Corporation, enforceable against the Corporation in accordance
with its terms.

 

5.The execution and delivery by the Corporation of the Operative Documents to
which it is a party, and the performance by the Corporation of its obligations
thereunder, will not contravene the Articles of Incorporation or the Bylaws.

 

6.The Purchased Shares to be issued pursuant to the Purchase Agreement have been
duly authorized for issuance and, when issued in accordance with the terms of
the Purchase Agreement, will be validly issued, fully paid and nonassessable.

 

7.Assuming the accuracy of the representations and warranties and compliance
with the agreements and covenants by the Investors contained in the Purchase
Agreement, it is not necessary, in connection with the offer, sale and delivery
of the Purchased Shares to the Investors under the Purchase Agreement, to
register the Purchased Shares under Section 5 of the 1933 Act.

 

8.The holders of the Purchased Shares will not be subject to the provisions of
the anti-takeover statutes of Delaware.

 

9.The Company has either obtained the approval of the transactions described in
the Transaction Documents from its Principal Market, if applicable, and
shareholders, or no such approval is required.

 

10.The Company and its Board of Directors have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s Articles of
Incorporation (or similar charter documents) or the laws of its jurisdiction of
incorporation that is or could become applicable to the Subscribers as a result
of the Subscribers and the Company fulfilling its obligations or exercising its
rights under the Documents, including without limitation as a result of the
Company’s issuance of the Purchased Shares, and the Subscribers’ ownership of
the Purchased Shares.

 

61

 

 

EXHIBIT C

 

FORM OF INVESTOR QUESTIONNAIRE

 

To:     Petro River Oil Corp. (the “Company”)

 

The information in this Accredited Investor Questionnaire (this “Questionnaire”)
is being furnished to allow the Company to confirm that the undersigned is an
“accredited investor,” as defined in Rule 501(a) of the Securities Act of 1933,
as amended (the “Securities Act”).

 

By signing the Securities Purchase Agreement to which this Questionnaire is
attached, you will be authorizing the Company to provide a completed copy of
this Questionnaire to such parties as the Company deems appropriate in order to
ensure that the offer and sale of the Company’s securities will not result in a
violation of the Securities Act or the securities laws of any state and that you
otherwise satisfy the suitability standards applicable to purchasers of the
Securities. All potential investors must answer all questions and complete this
Questionnaire in full.

 

I. The undersigned hereby represents that he, she or it is (please initial each
category applicable to you in the space provided):       (1) A bank as defined
in Section 3(a)(2) of the Securities Act, or any savings and loan association or
other institution as defined in Section 3(a)(5)(A) of the Securities Act whether
acting in its individual or fiduciary capacity;       (2) A broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended;       (3) An insurance company as defined in Section 2(13) of the
Securities Act;       (4) An investment company registered under the Investment
Company Act of 1940 or a business development company as defined in Section
2(a)(48) of that Act;       (5) A Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958;       (6) A plan established and maintained by
a state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees, if such plan
has total assets in excess of $5,000,000;       (7) An employee benefit plan
within the meaning of the Employee Retirement Income Security Act of 1974, if
the investment decision is made by a plan fiduciary, as defined in Section 3(21)
of such act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;      
(8) A private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

 

62

 

 

(9) An organization described in Section 501(c)(3) of the Internal Revenue Code,
a Massachusetts or similar business trust, or a partnership, not formed for the
specific purpose of acquiring the Securities, with total assets in excess of
$5,000,000;       (10) A trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Shares, whose purchase is
directed by a sophisticated person who has such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of investing in the Company;       (11) A natural person whose
individual net worth, or joint net worth with that person’s spouse, at the time
of purchase exceeds $1,000,000. For purposes of this Questionnaire, “net worth”
means the excess of total assets at fair market value over total liabilities.
For purposes of calculating net worth under this Questionnaire, (i) the primary
residence shall not be included as an asset, (ii) to the extent that the
indebtedness that is secured by the primary residence is in excess of the fair
market value of the primary residence, the excess amount shall be included as a
liability, and (iii) if the amount of outstanding indebtedness that is secured
by the primary residence exceeds the amount outstanding 60 days prior to the
execution of this Questionnaire, other than as a result of the acquisition of
the primary residence, the amount of such excess shall be included as a
liability;       (12) A natural person who had an individual income in excess of
$200,000 in each of the two most recent years, or joint income with that
person’s spouse in excess of $300,000, in each of those years, and has a
reasonable expectation of reaching the same income level in the current year.
For purposes of this Questionnaire, “income” means annual adjusted gross income,
as reported for federal income tax purposes, plus (i) the amount of any
tax-exempt interest income received; (ii) the amount of losses claimed as a
limited partner in a limited partnership; (iii) any deduction claimed for
depletion; (iv) amounts contributed to an IRA or Keogh retirement plan; (v)
alimony paid; and (vi) any amount by which income from long-term capital gains
has been reduced in arriving at adjusted gross income pursuant to the provisions
of Section 1202 of the Internal Revenue Code of 1986, as amended       (13) An
executive officer or director of the Company;       (14) An entity in which all
of the equity owners qualify under any of the above subparagraphs. If the
undersigned belongs to this investor category only, list below the equity owners
of the undersigned, and the investor category which each such equity owner
satisfies.       II. Exceptions to the representations and warranties made in
Section 4(e) of the Securities Purchase Agreement (if no exceptions, write
“none” – if left blank, the response will be deemed to be “none”):
_______________________________________________________________________________________________
_______________________________________________________________________________________________ 

 

63

 

 

Name of Subscriber:
__________________________________________________________________

 

Address:
____________________________________________________________________________

 

___________________________________________________________________________________

 

Fax No.: __________________________________

 

___________________________________________

 

(Signature)

 

Date:__________________

 

64

 

 

EXHIBIT D

 

FORM OF EMPLOYMENT AGREEMENT

 

65

 

 